EXHIBIT 10.7

WEYCO GROUP, INC. PENSION PLAN

Amended and Restated Effective January 1, 2006

The Weyco Group Inc. Pension Plan consists of Parts A, B and C

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN

PART A

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN
PART A

Table of Contents

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

PREAMBLE

 

 

 

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

1

 

 

 

 

 

 

1.01

 

 

“Actuary”

 

1

1.02

 

 

“Affiliated Employer”

 

1

1.03

 

 

“Committee”

 

1

1.04

 

 

“Company”

 

1

1.05

 

 

“Employee” means any person who is a participant in this Plan

 

1

1.06

 

 

“ERISA”

 

1

1.07

 

 

“Plan”

 

1

1.08

 

 

“Plan Administrative” means the Company

 

1

1.09

 

 

“Trust”

 

1

1.10

 

 

“Trust Fund”

 

2

1.11

 

 

“Trustee”

 

2

 

 

 

 

 

 

ARTICLE II

 

PLAN FINANCING

 

3

 

 

 

 

 

 

2.01

 

 

Contributions

 

3

2.02

 

 

Trust Fund

 

3

2.03

 

 

Non-Reversion

 

3

 

 

 

 

 

 

ARTICLE III

 

ADMINISTRATION

 

4

 

 

 

 

 

 

3.01

 

 

General Administration

 

4

3.02

 

 

Retirement Committee

 

4

3.03

 

 

Plan Administrator Authority

 

4

3.04

 

 

Committee Procedures

 

5

3.05

 

 

Books and Records

 

5

3.06

 

 

Indemnity Against Liability

 

5

3.07

 

 

Claim and Domestic Relations Order Review Procedure

 

6

 

 

 

 

 

 

ARTICLE IV

 

PLAN AMENDMENT AND TERMINATION

 

7

 

 

 

 

 

 

4.01

 

 

Amendment and Termination

 

7

4.02

 

 

Retroactive Effect

 

7

4.03

 

 

Distribution of Assets

 

7

4.04

 

 

Manner of Distribution

 

8

4.05

 

 

Residual Amounts

 

8

4.06

 

 

Termination Following Merger, Consolidation, or Transfer

 

8

4.07

 

 

Withdrawal by Participating Sponsor

 

8

i

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE V

 

GUARANTIES AND LIABILITIES

 

10

 

 

 

 

 

 

5.01

 

 

Duplications

 

10

5.02

 

 

Nonguarantee of Employment

 

10

5.03

 

 

Rights to Plan Assets

 

10

5.04

 

 

Nonalienation of Benefits

 

10

5.05

 

 

Individual Liability

 

10

 

 

 

 

 

 

ARTICLE VI

 

GENERAL PROVISIONS

 

11

 

 

 

 

 

 

6.01

 

 

Facility of Payment

 

11

6.02

 

 

Identity of Payee

 

11

6.03

 

 

Written Communications

 

11

6.04

 

 

Copy Available

 

11

6.05

 

 

Evidence Conclusive

 

11

6.06

 

 

Name and Address Changes

 

12

6.07

 

 

Retirement During Authorized Absence

 

12

6.08

 

 

Construction

 

12

6.09

 

 

Headings

 

12

6.10

 

 

Multiple Copies

 

12

6.11

 

 

Legislation Governs

 

12

6.12

 

 

Unclaimed Benefits

 

13

6.13

 

 

Reemployment Following Military Service

 

13

6.14

 

 

Electronic Alternative to Writings

 

13

 

 

 

 

 

 

ARTICLE VII

 

TOP-HEAVY PROVISIONS

 

14

 

 

 

 

 

 

7.01

 

 

Application

 

14

7.02

 

 

Special Vesting Rule

 

14

7.03

 

 

Special Minimum Benefit

 

14

7.04

 

 

Special Plan Compensation Cap

 

15

7.05

 

 

Key Employee Defined

 

15

ii

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE VIII

 

GENERAL BENEFIT LIMITATIONS

 

16

 

 

 

 

 

 

8.01

 

 

Limitation on Annual Benefits

 

16

8.02

 

 

Rule Where an Employee is also Covered by a Defined Contribution Plan

 

20

8.03

 

 

Definitions

 

20

8.04

 

 

Application of Cost of Living Increases to Fresh Start Benefits

 

22

 

 

 

 

 

 

ARTICLE IX

 

GOVERNMENTAL LIMITATIONS

 

23

 

 

 

 

 

 

9.01

 

 

In General

 

23

9.02

 

 

Interpretative Rules

 

23

 

 

 

 

 

 

ARTICLE X

 

DIRECT ROLLOVER

 

25

 

 

 

 

 

 

10.01

 

 

General Rule

 

25

10.02

 

 

Definitions

 

25

10.03

 

 

$1,000 Rule

 

26

 

 

 

 

 

 

ARTICLE XI

 

EGTRRA AMENDMENTS

 

27

 

 

 

 

 

 

11.01

 

 

Preamble

 

27

11.02

 

 

Limitations on Benefits

 

27

11.03

 

 

Increase in Compensation Limit

 

29

11.04

 

 

Modification of Top-Heavy Rules

 

29

11.05

 

 

Direct Rollovers of Plan Distributions

 

30

iii

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN

PART A

PREAMBLE

          Weyco Group, Inc. (known as “Weyenberg Shoe Manufacturing Company”
until April 24, 1990) previously established and maintained the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan (the “Salaried Plan”).

          Weyco Group, Inc. also previously established and maintained the
Weyenberg Shoe Manufacturing Company Pension Plan for Hourly Paid Staff
Employees (the “Hourly Plan”).  The assets and liabilities of the Hourly Plan
were merged into the Salaried Plan effective January 1, 1992 and the resulting
Plan was renamed as the Weyco Group, Inc. Pension Plan and Weyco Group, Inc.
created a single document to set forth the provisions of each of the Salaried
Plan and the Hourly Plan from the 1986 Tax Reform Act effective date (January 1,
1989) of each Plan until the date of the merger and, following the merger, the
single plan resulting from such merger;

          Effective December 31, 2003, the assets and liabilities of the Weyco
Group, Inc. Shoe Production Workers Pension Plan were merged into the Weyco
Group, Inc. Pension Plan and Weyco Group, Inc. restated the Plan to set forth
the terms and provisions of the merged plan.

          The Weyco Group, Inc. Pension Plan consists of Parts A, B and C.  Part
A sets forth the provisions of general applicability such as the administration
provisions, amendment and termination provisions, maximum benefit limitations,
top heavy provisions, etc.  Part B sets forth the benefit structure applicable
to the class of employees who would have been eligible under the provisions of
this Plan as in effect prior to December 31, 2003.  Part C sets forth the
benefit structure applicable to the class of employees would have been eligible
under the Weyco Group, Inc. Shoe Production Workers Pension Plan as in effect
prior to December 31, 2003.

          This Part A is restated effective as of January 1, 2006 (except to the
extent a different effective date for a particular provision is specified.)

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS AND CONSTRUCTION

          Words and phrases appearing in this Part A shall have the respective
meanings set forth in this Article, unless the context clearly indicates to the
contrary.  Any capitalized term used but not defined in this Part A shall have
the same meaning as set forth in Part B or C, whichever is applicable.

          1.01     “Actuary” means an individual actuary enrolled with the
Federal Joint Board for the Enrollment of Actuaries selected by the Company, or
firm of actuaries at least one of whose members is so enrolled.

          1.02     “Affiliated Employer” means each corporation which is
included as a member of a controlled group with the Company and trades or
businesses, whether or not incorporated, which are under common control by or
with the Company within the meanings of Sections 414(b) and 414(c) of the
Internal Revenue Code, or any amendments thereof.  Further, the term shall
include any members of the same “affiliated service group” within the meaning of
Internal Revenue Code Section 414(m) or deemed as such pursuant to regulations
under Code Section 414(o).

          1.03     “Committee” means the Retirement Committee, if any, appointed
pursuant to Section 3.02 to aid in administration of the Plan.

          1.04     “Company” means Weyco Group, Inc.  “Company” also means any
Affiliated Employer which has been authorized by the Board of Directors of Weyco
Group, Inc. to participate as a sponsor hereof and which has adopted this Plan
by resolution of its Board; provided, however, that for purposes of the power to
amend the Plan or to terminate the Plan in whole or in part or to make decisions
with respect to the selection of the Trustee or to serve as Plan Administrator,
Company shall refer only to Weyco Group, Inc.  (Nunn-Bush Shoe Company has
become a Company sponsoring the Plan as to its employees effective January 1,
1992.)  Any participating Company shall have the right to terminate
participation in the Plan with respect to its own employees.

          1.05     “Employee” means any person who is a participant in this
Plan.

          1.06     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

          1.07     “Plan” means the Weyco Group, Inc. Pension Plan, the
provisions of which are set forth herein, as amended from time to time.

          1.08     “Plan Administrator” means the Company.

          1.09     “Trust” means the Trust Agreement executed between the
Company and the Trustee under the terms of which an irrevocable pension trust
fund (the Trust Fund) is established to receive, hold and invest the
contributions payable by the Company and the interest and other income thereon,
and to pay pensions and expenses of the Plan as herein provided.

1

--------------------------------------------------------------------------------




          1.10     “Trust Fund” means the assets of every kind and description
attributable to the Plan held under the Trust Agreement.

          1.11     “Trustee” means the trustee designated from time to time by
the Company, currently the Marshall & Ilsley Trust Company.  Such term shall
also refer to all successor trustees.

2

--------------------------------------------------------------------------------




ARTICLE II

PLAN FINANCING

          2.01     Contributions.

          No contributions shall be required or permitted under the Plan from
any Employee.  The Company shall make such contributions to the Trust in such
amounts and at such times as it shall determine, but at least in amounts and at
times sufficient under accepted principles to maintain the Plan as a qualified
employee pension plan meeting the minimum funding standard requirements of the
Internal Revenue Code based upon the recommendations of the Actuary. 
Forfeitures arising under the Plan for any reason shall be used as soon as
possible to reduce the Company’s contributions under the Plan.  Except as
provided in Title I and IV of the Employee Retirement Income Security Act of
1974, as amended, all benefits under the Plan shall be payable only from the
Trust Fund and no liability for the payment of benefits under the Plan shall be
imposed upon the Company or officers, directors, or shareholders, agent or
employees of the Company.

          2.02     Trust Fund.

          All contributions under this Plan shall be paid to the Trustee and
deposited in the Trust Fund.  Except as otherwise provided in Section 2.03, all
assets of the Trust Fund, including investment income, shall be retained for the
exclusive benefit of the Employees and their beneficiaries and shall be used to
pay benefits to such persons or to pay administrative expenses to the extent not
paid by the Company.

          2.03     Non-Reversion.

          Except as provided in this Section, the Company shall not have any
right, title or interest in the contributions made by it under the Plan and no
part of the Trust Fund shall revert to it or for its benefit, except that

 

(a)

Upon termination of the Plan and the allocation and distribution of the Trust
Fund as provided herein, any funds remaining in the Trust Fund with respect to
the Plan after the satisfaction of all benefit liabilities under the Plan (as
defined in Section 4001(a)(16) of the Employee Retirement Income Security Act of
1974, as amended) shall revert to the Company.

 

 

 

 

(b)

If a contribution is made to the Trust by the Company by a mistake of fact, then
such contribution shall be returned to the Company within one year after the
payment of the contribution; and if any part or all of a contribution is
disallowed as a deduction under Section 404 of the Internal Revenue Code with
respect to the Company, then to the extent a contribution is disallowed as a
deduction it shall be returned to the Company within one year after the
disallowance.

          The Company hereby declares its intention that this Plan, as in effect
from time to time, meet all requirements for tax qualified plans under the
Internal Revenue Code, so that initial contributions and all succeeding
contributions will be deductible under Section 404(a) and related provisions of
the Internal Revenue Code, and all such contributions are hereby expressly made
conditional upon such qualification of the Plan and the deductibility thereof.

3

--------------------------------------------------------------------------------




ARTICLE III

ADMINISTRATION

          3.01     General Administration.

          The Company shall be the Plan Administrator of, and a named fiduciary
under, the Plan and may designate and appoint one or more persons to aid it in
carrying out its duties as administrator and fiduciary.  The Company (and any
such person appointed by the Company) shall have such powers as may be necessary
to carry out the provisions of and may, from time to time, establish rules for
the administration of the Plan and the transaction of the Plan’s business.  In
making any such determination or rule, the Company (and any person appointed by
the Company) shall pursue uniform policies and shall not discriminate in favor
of or against any Employee.

          3.02     Retirement Committee.

          The Company may establish a Retirement Committee to consist of not
less than three nor more than five persons (and may provide for alternates for
each such person), to act for it in the administration of the Plan.  The Company
may at any time appoint a successor member or alternate or remove and replace a
member or alternate of such Committee.  The members of the Committee shall not
receive compensation with respect to their services as such.

          3.03     Plan Administrator Authority.

          The Company as Plan Administrator shall have such powers as may be
necessary to direct the administration of the Plan, including, but not by way of
limitation, the following:

 

(a)

To construe and interpret the Plan, decide all questions of eligibility, and
determine the amount, manner, and time of payment of any benefits hereunder;

 

 

 

 

(b)

To prescribe forms to be used in the administration of the Plan;

 

 

 

 

(c)

To make a determination as to the right of any person to a benefit and to afford
any person dissatisfied with such determination the right to a hearing thereon;

 

 

 

 

(d)

To receive such information as shall be necessary for the proper administration
of the Plan;

 

 

 

 

(e)

To prepare and distribute information explaining the Plan;

 

 

 

 

(f)

To receive and review the valuation of the Plan made by the Actuary;

 

 

 

 

(g)

To receive and review reports of the financial condition and of the receipts and
disbursements of the Trust Fund from the Trustee;

 

 

 

 

(h)

To appoint or employ any agents it deems advisable, including accounting, legal,
and actuarial counsel;

4

--------------------------------------------------------------------------------




 

(i)

To direct the Trustee concerning all benefits which are to be paid from the
Trust Fund pursuant to the provisions of the Plan;

 

 

 

 

(j)

To prescribe such procedures, rules and regulations as it shall deem necessary
or proper for the efficient administration of the Plan.

          3.04    Committee Procedures.

          Any such Committee may in its regulations or by action delegate the
authority to any one or more of its members to take any action on behalf of the
Committee and as to such actions, no meetings or unanimous consent shall be
required.  The Committee may also act at a meeting or by its unanimous written
consent.  A majority of the members of the Committee shall constitute a quorum
for the transaction of business and shall have full power to act hereunder.  All
decisions shall be made by vote of the majority present at any meeting at which
a quorum is present, except for actions in writing without a meeting which must
be unanimous.  The Committee may appoint a Secretary who may, but need not be, a
member of the Committee.  The Committee may adopt such bylaws and regulations as
it deems desirable for the conduct of its affairs.  Any absent Committee member,
and any dissenting Committee member who (at the time of the making of any
decision by the majority) registers his dissent in writing delivered at that
time to the other Committee members, shall be immune to the fullest extent
permitted by law from any and all liability occasioned by or resulting from the
decision of the majority.  All rules and decisions of the Committee shall be
uniformly and consistently applied to all persons in similar circumstances.  The
Committee shall be entitled to rely upon the Company’s records as to information
pertinent to calculations or determinations made pursuant to the Plan.  A member
of the Committee may not vote or decide upon any matter relating solely to
himself or vote in any case in which his individual right to claim to any
benefit under the Plan is particularly involved.  If, in any case in which a
Committee member is so disqualified to act, the remaining members cannot agree,
then the Company will appoint a temporary substitute member to exercise all of
the powers of the disqualified member concerning the matter in which that member
is disqualified to act.

          3.05     Books and Records.

          The Company shall maintain such books of accounts, records, and other
data as may be necessary or advisable in its judgment for the proper
administration of the Plan.  The Company shall keep on file, in such manner as
it may deem convenient and proper, all reports received from the Trustee and the
Actuary.

          3.06     Indemnity Against Liability.

          The Company shall hold harmless and defend any individual in the
employment of the Company, any director of the Company, and any Committee member
against any claim, action or liability asserted against him in connection with
or any action or failure to act regarding the Plan, except as and to the extent
that any such liability is determined by the Company to be based upon the
individual’s own willful misconduct.  This indemnification shall not duplicate
but may supplement any coverage available under any applicable insurance.

5

--------------------------------------------------------------------------------




          3.07     Claim and Domestic Relations Order Review Procedure.

          The Plan Administrator shall establish and administer a reasonable
written procedure for the filing of claims (requests for benefits) by the
Participants or their Beneficiaries, and for determining the qualified status of
any “domestic relations order” as defined in paragraph 206(d)(3) of ERISA,
including segregation to the extent required by law of any amounts thereby
contested, all in accordance with such regulations as may be issued by the
Secretary of Labor.  The Plan Administrator shall provide written notice to any
Participant, Beneficiary, or alternate payee whose claim for benefits under the
Plan has been denied, setting forth the specific reasons for such denial, and
shall afford a reasonable opportunity to any Participant or Beneficiary for a
full and fair review of the decision denying the claim in accordance with such
regulations as may be issued by the Secretary of Labor and consistent with the
claims procedure established by that Plan Administrator.

          The Plan Administrator shall have full and complete discretionary
authority to determine eligibility for benefits, to construe the terms of the
Plan and to decide any matter presented through the claims review procedure. 
Any final determination by the Plan Administrator shall be binding on all
parties.  If challenged in court, such determination shall not be subject to de
novo review and shall not be overturned unless proven to be arbitrary and
capricious upon the evidence considered by the Plan Administrator at the time of
such determination.

6

--------------------------------------------------------------------------------




ARTICLE IV

PLAN AMENDMENT AND TERMINATION

          4.01     Amendment and Termination.

          The Company expects the Plan to be permanent and continue
indefinitely, but since future conditions affecting the Company cannot be
anticipated or foreseen, the Company must necessarily and does hereby reserve
the right to amend, modify or terminate the Plan at any time by action of its
Board of Directors or by any person or persons authorized by the Board to take
such action.  The Company may make any modifications or amendments to the Plan
that are necessary or appropriate to qualify or maintain the Plan as a plan
meeting the requirements of ERISA and the Internal Revenue Code and regulations
thereunder as now in effect or hereafter amended.  No amendment of the Plan
shall cause any part of the Trust Fund to be used for, or diverted to purposes
other than for the exclusive benefit of the Employees or their beneficiaries
covered by the Plan.

          4.02     Retroactive Effect.

          The Company may make such retroactive amendments as may be required by
the Internal Revenue Service or by changes in the law from time to time in order
to maintain qualification of the Plan and the Trust Fund under the appropriate
provisions of the Internal Revenue Code or ERISA.  Anything to the contrary
notwithstanding, any person who becomes entitled to a benefit from the Trust
Fund shall not be affected by any benefit increases resulting from a subsequent
Plan amendment, unless such amendment specifically provides otherwise.

          4.03     Distribution of Assets.

          Upon termination of the Plan as above provided (or upon partial
termination as to Employees affected thereby), the rights of all affected
Employees to benefits accrued to the date of termination shall be
nonforfeitable; provided, however, that Employees shall be entitled to receive
nonforfeitable benefits only from Plan assets, i.e., the Company does not
guaranty that Plan assets shall be sufficient to pay all nonforfeitable
benefits.  In the event of Plan termination, unless the Company will pay
liquidation expenses, an amount estimated to be sufficient for that purpose
shall be set aside, and the remaining portion of the Trust Fund held for the
purposes of this Plan shall be used to provide for the payment of pensions in
the following order of precedence:

 

(a)

To provide for the payment of benefits to Employees or their beneficiaries which
were in pay status as of the beginning of the three year period ending on the
termination or complete discontinuance of contributions date (or which would
have been in pay status as of such date if the Employee had elected to retire as
of the earliest date on which he was eligible to retire and receive a pension)
based upon the provisions of the Plan (as in effect during the five year period
ending on the termination or complete discontinuance of contributions date)
under which such pension benefit would be the least;

 

 

 

 

(b)

To provide for the payment of benefits to Employees or their beneficiaries in
excess of amounts covered in (a) above, to the extent such benefits are
guaranteed by the Pension Benefit Guaranty Corporation;

7

--------------------------------------------------------------------------------




 

(c)

To provide for the payment of benefits to Employees who are entitled to or
eligible for a Deferred Vested Pension (not including within the meaning thereof
those benefits which are nonforfeitable solely as a result of the termination of
the Plan) in excess of the amounts covered under (a) and (b) above; and

 

 

 

 

(d)

To provide for the payment of all benefits to all other Employees according to
the respective actuarial values of their Accrued Pensions as of the termination
or complete discontinuance of contributions date.

          It is the express intention of the Plan that the foregoing allocation
of assets upon termination be accomplished in accordance with the provisions of
Section 4044 of ERISA and the provisions of such Act shall be controlling in the
event of any conflict or inconsistency of the above with such provisions of said
Act.

          4.04     Manner of Distribution.

          Any distribution after termination of the Plan shall be made in
nontransferable annuity contracts, except that if the single sum Actuarially
Equivalent value of an Employee’s Accrued Pension is not more than $3,500
($5,000 after 1997) (or such higher amount as permitted under IRS regulations),
or less, such single sum value shall be distributed to the Employee in lieu of
any other benefit hereunder.

          4.05     Residual Amounts.

          Upon termination of the Plan, and notwithstanding any other provision
of the Plan, the Company shall receive such amount, if any, as may remain after
the satisfaction of all benefit liabilities (as defined in Section 4001(a)(16)
of ERISA) under the Plan.

          4.06     Termination Following Merger, Consolidation, or Transfer.

          If the Plan is terminated immediately following its merger or
consolidation with, or a transfer of its assets and/or liabilities to, another
plan, the benefit payable to each affected Employee shall not be less than that
which he would have received if the Plan had terminated immediately before the
merger, consolidation, or transfer.

          4.07     Withdrawal by Participating Sponsor.

 

(a)

(i)

The Actuary shall maintain records as to the portion of the Trust Fund allocable
(based on uniform principles consistently applied) to the contributions of each
Company, but such records are for accounting purposes only.  The Plan shall
constitute one Plan, i.e., assets of the Plan which are attributable to the
contributions of each sponsoring Company shall be available to provide benefits
for Employees who are its own employees and the employees of each of the other
sponsoring Companies hereunder.

 

 

 

 

 

 

(ii)

Weyco Group, Inc., based on the recommendations of the Actuary, shall determine
the amount of total contributions to be made to the Plan each year.  The portion
of such contributions chargeable to each sponsoring Company hereunder shall be
determined by Weyco Group, Inc., based on the recommendations of the Actuary
consistently applied.

8

--------------------------------------------------------------------------------




 

 

(iii)

Any sponsoring Company may, by action of its Board of Directors, cease benefit
accruals for its own Employees.  Unless waived by each of the other sponsoring
Employers, such Employer shall have a continuing obligation to contribute to the
Plan until the portion of the Fund attributable to the contributions of such
Company is at least equal to the present value of the benefits on a termination
basis, as defined in IRS Reg. Section 1.414(l)-1, of the Employees (and former
Employees) of that Company.  Such present value shall be determined under the
funding assumptions being utilized by the Actuary.

 

 

 

 

 

 

(iv)

A Company may, by action of its Board of Directors, direct the transfer of
assets and liabilities of its Employees (and former Employees) who are
participating hereunder to a new plan and a separate trust (or other form of
funding agency).  Upon receiving notice of Internal Revenue Service approval of
such replacement plan the Plan Administrator shall transfer to that plan assets
and liabilities attributable to the Employees (and former Employees) of the
Company creating the replacement plan as determined by the Actuary consistent
with the requirements of Internal Revenue Code Section 414(1).  Such transfer
shall be permitted only if the amount which would be transferred under the
foregoing provisions is no greater than the portion of the Fund attributable to
the contributions of the transferring Company.  In the event the Company has
ceased to be an Affiliated Employer with the remaining Companies who sponsor the
Plan, any “excess assets” within the meaning of Internal Revenue Code
Section 414(1) to be allocated to the replacement plan shall, to the extent
permitted by law, be limited so that the total assets being transferred do not
exceed the portion of the Fund attributable to the contributions to this Plan of
the Company directing the transfer to the replacement plan.

9

--------------------------------------------------------------------------------




ARTICLE V

GUARANTIES AND LIABILITIES

          5.01     Duplications.

          There shall be no duplication of any benefits payable under the Plan.

          5.02     Nonguarantee of Employment.

          Employment rights shall not be enlarged or affected by reason of this
Plan and when an Employee is retired or terminated, his employment relationship
with the Company is terminated and his right to benefits is then determined by
the terms of this Plan.

          5.03     Rights to Plan Assets.

          No Employee shall have any right to, or interest in, any assets of the
Plan upon termination of his employment or otherwise, except as specifically
provided herein.

          5.04     Nonalienation of Benefits.

          Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, except for the payment of
benefits pursuant to qualified domestic relations orders as required by
paragraph 206(d)(3) of ERISA or pursuant to federal tax liens as permitted by
Code Section 401(a)(13)(C). 

          5.05     Individual Liability.

          To the extent permitted by law, it is declared to be the express
purpose of the Plan that no liability whatever shall attach to or be incurred by
the stockholders, officers, employees or directors of the Company or by the
Committee or by reason of any of the terms or conditions of the Plan.

10

--------------------------------------------------------------------------------




ARTICLE VI

GENERAL PROVISIONS

          6.01     Facility of Payment.

          If, in the Company’s judgment, any person entitled to make an election
or to receive payment of a benefit is physically, mentally, or legally prevented
from so doing, the Company may make such election or may authorize payment of
such benefit to any person who, or institution which, in the Company’s judgment,
is responsible for caring for the person entitled to the benefit.  If an amount
becomes distributable to a minor or a person under legal disability, the Company
may direct that such distribution may be made to such person without the
intervention of any legal guardian or conservator, to a relative of such person
for the benefit of such person or to the legal guardian or conservator of such
person.  Any such distribution shall constitute a full discharge with respect to
the Company as well as the Trust Fund, and the Company shall not be required to
see to the application of any distribution so made.

          6.02     Identity of Payee.

          If at any time any doubt as to the identity of any person entitled to
payment of any benefit hereunder or as to the amount or time of any such payment
arises, the Company shall direct that such sum be held in the Trust until its
further order or until final order of a court of competent jurisdiction or that
such sum be paid into a court of competent jurisdiction in accordance with any
lawful procedures in such case made and provided.

          6.03     Written Communications.

          Any notice, request, instruction, or other communication to be given
or made hereunder shall be in writing and either personally delivered to the
addressee or mailed fully postpaid and properly addressed to such addressee at
the last address for notice shown on the Company’s records.

          6.04     Copy Available.

          A copy of this instrument and of any and all future amendments thereto
shall be available to Employees for inspection at all reasonable times.

          6.05     Evidence Conclusive.

          The Company, the Committee, and any person or persons involved in the
administration of the Plan shall be entitled to rely upon any certification,
statement, or representation made or evidence furnished by any person with
respect to his age or other facts required to be determined upon any of the
provisions of the Plan, and shall not be liable on account of the payment of any
monies or the doing of any act or failure to act in reliance thereon.  Any such
certification, statement, representation, or evidence, upon being duly made or
furnished, shall be conclusively binding upon the person furnishing it but not
upon the Company, the Committee, or any person involved in the administration of
the Plan.  Nothing herein contained shall be construed to prevent any of such
parties from contesting any such certification, statement, representation, or
evidence or to relieve any person from the duty of submitting satisfactory proof
of his age or such other fact.

11

--------------------------------------------------------------------------------




          6.06     Name and Address Changes.

          Each person entitled to a benefit hereunder shall at all times be
responsible for notifying the Company of any change in his name and address.  If
any check in payment of a benefit hereunder (which was mailed to the last
address of the payee as shown on the Company’s records) is returned unclaimed,
further payments shall be discontinued until the Company directs otherwise.

          6.07     Retirement During Authorized Absence.

          An Employee who has been granted an authorized leave of absence by the
Company and who otherwise is eligible to retire and receive a pension may do so
without returning to active employment with the Company.

          6.08     Construction.

          The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine or common genders, unless the context clearly indicates to
the contrary.  The words “hereof,” “hereunder,” and other similar compounds of
the word “here” shall mean and refer to the entire Plan, not to any particular
provision or section.  Where applicable, words in the singular shall include the
plural, and vice versa.

          6.09     Headings.

          The headings and subheadings in this instrument are inserted for
convenience and reference only and are not to be used in construing the Plan or
any provision thereof.

          6.10     Multiple Copies.

          This instrument may be executed in any number of counterparts, each of
which shall be deemed the original but all of which shall constitute one and the
same Plan.

          6.11     Legislation Governs.

          This Plan is intended to meet the requirements of Section 401 and
related provisions of the Internal Revenue Code and all applicable provisions of
ERISA and regulations thereunder and any amendments thereto or replacements
thereof (hereinafter, the “Applicable Employee Benefits Law”) and this Plan
shall be construed and operated accordingly.  In the event of any conflict
between any part, clause or provision hereof and the Applicable Employee
Benefits Law, the provisions of such law shall be deemed controlling and the
conflicting part, clause or provision hereof shall be deemed superseded to the
extent of the conflict.

12

--------------------------------------------------------------------------------




          Any provision in this restated Plan originally created by amendment
conditioned upon receipt of a favorable IRS determination letter shall be of no
force and effect until such letter is received.

          The law of the State of Wisconsin shall govern this Plan in all
matters which are to be determined by reference to state law as distinguished
from federal law.

          6.12     Unclaimed Benefits.

          In the event a benefit cannot be paid due to an inability to locate
the applicable Employee or beneficiary, such benefits shall be immediately
forfeited.  Prior to any such forfeiture, the Committee shall make reasonable
efforts to locate the person entitled to payment.  Any benefit forfeited
pursuant to this Section 6.12 shall be restored and payable to the applicable
Employee or beneficiary upon the making of a valid claim by such person.  Such
person shall be entitled to any and all amounts which would have been payable to
such person had the Committee been able to locate such Employee in time for
payments to commence at Normal Retirement Date or, if later, the first of the
month following his termination of employment.

          6.13     Reemployment Following Military Service.

          Notwithstanding any provision of this Plan to the contrary, effective
as of December 12, 1994, contributions, benefits and service credit with respect
to qualified military service will be provided in accordance with Section 414(u)
of the Internal Revenue Code.

          6.14     Electronic Alternative to Writings.

          Any election, designation, waiver or other action to be taken in
writing pursuant to the provisions of this Plan may instead be made
electronically to the extent permitted under IRS and Department of Labor
regulations governing retirement plans and to the extent permitted under
applicable procedures established by the Plan Administrator.

13

--------------------------------------------------------------------------------




ARTICLE VII

TOP-HEAVY PROVISIONS

          7.01     Application.

          The provisions of this Article VII shall become effective only in any
Plan Year in which the Plan is determined to be a top-heavy plan within the
meaning of Section 416(g) of the Internal Revenue Code (the “Code”).  Generally,
under Code Section 416(g) the Plan will be considered a top-heavy plan if:

 

(a)

sixty percent (60%) or more of the aggregate present value of the Accrued
Pensions of Plan Participants who are participants in this Plan as of any
“determination date,” as defined in Section 416(g)(4) of the Code, i.e.,
December 31, is attributable to “key employees” as defined in Section 7.05.  For
this purpose, the present value of accrued pensions in this Plan shall be
determined on the basis of the actuarial assumptions then being used for funding
purposes; or

 

 

 

 

(b)

the Plan is part of a required aggregation group, within the meaning of
Section 416(g) of the Code, and the required aggregation group is top-heavy.

          Notwithstanding paragraph (a) above, the Plan shall not be considered
a top-heavy plan for any Plan Year in which the Plan is part of a required or a
permissive aggregation group (within the meaning of Section 416(g) of the Code)
which is not a top-heavy group.  If the Plan becomes “top-heavy” as of any
determination date, then effective in the next succeeding Plan Year, the
provisions of this Article VII shall apply.

          7.02     Special Vesting Rule.

          Notwithstanding any other provisions of Part B or C to the contrary, a
Plan participant with at least 2 years of Vesting Service shall be entitled to a
partial Deferred Vested Pension equal to the applicable percentage of his
Accrued Pension, payable at the time provided in Part B or C, shown on the
following table:

Years of
Credited Service

 

Percentage of Accrued Pension
to which He is Entitled

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2 years

 

20%

3 years

 

40%

4 years

 

60%

5 years or more

 

100%

          7.03     Special Minimum Benefit.

          Notwithstanding any other provisions of the Plan to the contrary, each
Plan participant who is not a Key Employee shall be entitled to a minimum normal
accrued pension equal to (i) the amount otherwise provided by this Plan or (ii)
two percent (2%) of the Plan participant’s average compensation under Code
Section 416 for the five-year period in which it was the highest multiplied by
his years of Credited Service up to ten (10) years for each Plan Year in which
the Plan was “top-heavy” (as defined in Section 416 of the Internal Revenue
Code), whichever is greater.  If such pension becomes payable prior to Normal
Retirement Date, the amount payable to the Plan participant as a Basic Pension
shall be his accrued pension reduced by one-half percent (.5%) per month for
each month by which the payment commencement date precedes Normal Retirement
Date.

14

--------------------------------------------------------------------------------




          7.04     Special Plan Compensation Cap.

          Notwithstanding any other provisions to the contrary, the total
compensation (as defined in Section 415 of the Internal Revenue Code) of any
Plan participant which is in excess of two hundred thousand dollars ($200,000)
for any calendar years in which the Plan was “top-heavy” shall not be recognized
by the Plan in computing benefits.  Such two hundred thousand dollars ($200,000)
Plan Compensation Cap shall be adjusted for cost-of-living increases in the same
manner as described in Section 415(c)(1)(A) of the Internal Revenue Code.

          7.05     Key Employee Defined.

          The term “Key Employee” shall have the same meaning as is specified in
Section 416(i)(1) of the Internal Revenue Code, i.e., (i) certain officers of
the Company whose annual compensation in any calendar year is greater than 150%
of the Code Section 415(c)(1)(A) amount, (ii) the ten (10) employees with the
largest equity ownership of the Company whose annual compensation in any
calendar year is greater than the Code Section 415(c)(1)(a) amount, (iii) any
employee with a five percent (5%) equity interest in the Company and (iv) any
employee with a one percent (1%) equity interest in the Company whose annual
compensation in any calendar year is one hundred fifty thousand dollars
($150,000) or more.  The term “Key Employee” as of any determination date shall
be applied to any employee, former employee, retired employee, vested terminated
employee or his spouse or beneficiary who was a “Key Employee” during the
calendar year (ending with the determination date) or in any of the four
preceding calendar years.

15

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL BENEFIT LIMITATIONS

 

8.01

Limitation on Annual Benefits.

 

 

 

 

(a)

Anything to the contrary herein notwithstanding, the maximum annual pension
payable to an Employee on a single life basis under any provision of this Plan
(and any other defined benefit pension plan of the Company or an Affiliated
Employer) shall not exceed the greater of:

 

 

 

 

 

(i)

$10,000; or

 

 

 

 

 

 

(ii)

the lesser of:

 

 

 

 

 

 

 

(1)

$90,000 (which amount shall be adjusted automatically each Plan Year to the
extent permitted by and in accordance with the Internal Revenue Code and
regulations promulgated by the Secretary of the Treasury); or

 

 

 

 

 

 

 

 

(2)

100% of his compensation during his highest three consecutive calendar years
during which he was both an active participant covered under this Plan and had
his greatest aggregate compensation from the Company.

 

 

 

 

 

 

(b)

If an Employee has fewer than 10 Years of Participation in the Plan, the
applicable maximum in subparagraph (a)(ii)(1) above shall be multiplied by a
fraction of which the numerator is his Years of Participation in the Plan and
the denominator is ten (10).  (For purposes of the rule of Section 8.02 only,
the phrase “ten years of Vesting Service” shall replace the phrase “ten Years of
Participation” in applying the requirements of this paragraph (b)).

 

 

 

 

 

(c)

If an Employee has fewer than 10 Years of Vesting Service, the applicable
maximum in each of subparagraphs (a)(i) and (a)(ii)(2) above shall be multiplied
by a fraction of which the numerator is his Years of Vesting Service, and the
denominator is 10.

 

 

 

 

 

(d)

In no event shall the limitations of subparagraph (c) reduce the ceiling in
subparagraph (a)(i) or subparagraph (a)(ii)(2) below 1/10 of the ceiling
otherwise applicable under such subparagraph.

 

 

 

 

 

(e)

The limitations of paragraphs (b), (c) and (d) above shall apply separately to
each change in the benefit structure of the Plan.

16

--------------------------------------------------------------------------------




 

(f)

Except as provided below, a benefit payable in a form other than a straight life
annuity must be adjusted to an Actuarial Equivalent straight life annuity before
applying the limitations of this Article.  For limitation years beginning before
January 1, 1995, such Actuarially Equivalent straight life annuity is equal to
the greater of the annuity benefit computed using the interest rate specified in
the Plan for adjusting benefits in the same form or 5 percent.  For limitation
years beginning after December 31, 1994, the Actuarially Equivalent straight
life annuity is equal to the greater of the annuity benefit computed using the
interest rate and mortality table (or other tabular factor) specified in the
Plan for adjusting benefits in the same form, and the annuity benefit computed
using a 5 percent interest rate assumption and the applicable mortality table as
specified in the definition of Actuarial Equivalent.  In determining the
Actuarially Equivalent straight life annuity for a benefit form other than a
nondecreasing annuity payable for a period of not less than the life of the
Participant (or, in the case of a qualified pre-retirement survivor annuity, the
life of the surviving spouse), or an annuity that decreases during the life of
the Participant merely because of (a) the death of the survivor annuitant (but
only if the reduction is not below 50% of the annual benefit payable before the
death of the survivor annuitant), or (b) the cessation or reduction of Social
Security supplements of qualified disability payments (as defined in
§401(a)(11), “the applicable interest rate,” as specified in the definition of
Actuarial Equivalent, will be substituted for “a 5 percent interest rate
assumption” in the preceding sentence.  No actuarial adjustment to the benefit
is required for (a) the value of a qualified joint and survivor annuity, (b)
benefits that are not directly related to retirement benefits (such as the
qualified disability benefit, pre-retirement death benefits, and post-retirement
medical benefits), and (c) the value of post-retirement cost-of-living increases
made in accordance with Section 415(d) of the Internal Revenue Code and
Section 1.415-3(c)(2)(iii) of the Income Tax Regulations.  The annual benefit
does not include any benefits attributable to Employee contributions or rollover
contributions, or the assets transferred from a qualified plan that was not
maintained by the Employer or an Affiliated Employer.

 

 

 

 

 

 

(g)

(i)

If benefits begin prior to Social Security Retirement Age, the limitation
specified in subparagraph (a)(ii)(1) above shall be replaced with a limitation
which is the Actuarial Equivalent of the limitation described at subparagraph
(a)(ii)(1) above beginning at the Social Security Retirement Age.  Computation
of such Actuarial Equivalence for purposes of this subparagraph shall be made in
such manner as the Secretary of the Treasury may prescribe which is consistent
with the reduction for old-age insurance benefits commencing before the Social
Security Retirement Age under the Social Security Act.  Unless regulations
specify to the contrary:

 

 

 

 

 

 

 

(1)

If a Participant’s Social Security Retirement Age is 65, the applicable
limitation under subparagraph (a)(ii)(1) for benefits commencing on or after age
62 is reduced by 5/9 of 1% for each month by which benefits commence before the
month in which the Employee attains age 65.

17

--------------------------------------------------------------------------------




 

 

 

(2)

If a Participant’s Social Security Retirement Age is greater than 65, the
limitation under subparagraph (a)(ii)(1) for benefits commencing at or after age
62 is determined by reducing it by 5/9 of 1% for each of the first 36 months and
5/12 of 1% for each of the additional months (up to 24 months) by which benefits
commence before the month of the Participant’s Social Security Retirement Age.

 

 

 

 

 

 

 

 

(3)

The limitation under subparagraph (a)(ii)(1) for benefits commencing prior to
age 62 is the Actuarial Equivalent of the limitation for benefits commencing at
age 62, with the limitation under subparagraph (a)(ii)(1) for benefits
commencing at age 62 reduced for each month by which benefits commence before
the month in which a Participant attains age 62.  The annual benefit beginning
prior to age 62 shall be determined as the lesser of the equivalent annual
benefit computed using the interest rate and mortality table (or other tabular
factor) specified in the Plan for determining Actuarial Equivalence for early
retirement benefits, and the equivalent annual benefit computed using a
5 percent interest rate and the applicable mortality table specified in the
definition of Actuarial Equivalent.  Any decrease in the adjusted defined
benefit dollar limitation determined in accordance with this provision shall not
reflect any mortality decrement to the extent that benefits will not be
forfeited upon the death of the Participant.

 

 

 

 

 

 

 

(ii)

If benefits begin after the Social Security Retirement Age, the limitation
specified in subparagraph (a)(ii)(1) above shall be increased so that it is the
Actuarial Equivalent of the limit described at subparagraph (a)(ii)(1) above
beginning at the Social Security Retirement Age.  The equivalent annual benefit
beginning after Social Security Retirement Age shall be determined as the lesser
of (i) the equivalent annual benefit computed using the interest rate and
mortality table (or other tabular factor) specified in the Plan for purposes of
determining Actuarial Equivalence for delayed retirement benefits and (ii) the
equivalent annual benefit computed using a 5 percent interest rate assumption
and the applicable mortality table specified in the definition of Actuarial
Equivalent.

 

 

 

 

 

 

(h)

Because the Plan was adopted and in effect before December 8, 1994,
determinations under Code Section 415(b)(2)(E) that are made before the “RPA ’94
freeze date,” i.e., the date that is the earlier of:

 

 

 

 

 

(i)

the later of the date a Plan amendment incorporating the applicable interest
rate and mortality table in the Actuarial Equivalent definition was adopted or
made effective, and

 

 

 

 

 

 

 

(ii)

the first day of the first limitation year beginning after December 31, 1999

18

--------------------------------------------------------------------------------




 

 

 

 

shall be made with respect to an Employee’s RPA ‘94 old law benefit on the basis
of Code Section 415(b)(2)(E) as in effect on December 7, 1994, and the
provisions of the Plan as in effect on December 7, 1994, because such provisions
of the Plan met the requirements of Code Section 415(b)(2)(E) as so in effect.

 

 

 

 

 

 

 

 

 

The RPA ‘94 old law benefit is the Participant’s accrued benefit under the terms
of the Plan as of the RPA ‘94 freeze date, for the annuity starting date and
optional form and taking into account the limitations of Section 415, as in
effect on December 7, 1994, including the participation requirements under
Section 415(b)(5).  In determining the amount of a Participant’s RPA ‘94 old law
benefit, the following shall be disregarded:

 

 

 

 

 

 

 

(i)

Any plan amendment increasing benefits adopted after the RPA ‘94 freeze date;
and

 

 

 

 

 

 

 

(ii)

Any cost of living adjustments that become effective after such date.

 

 

 

 

 

 

 

A Participant’s RPA ‘94 old law benefit is not increased after the RPA ‘94
freeze date, but if the limitations of Section 415, as in effect on December 7,
1994, are less than the limitations that were applied to determine the
Participant’s RPA ‘94 old law benefit on the RPA ‘94 freeze date, then the
Participant’s RPA ‘94 old law benefit will be reduced in accordance with such
reduced limitation.  If, at any date after the RPA ‘94 freeze date, the
Participant’s total Plan benefit, before the application of Section 415, is less
than the Participant’s RPA ‘94 old law benefit, the RPA ‘94 old law benefit will
be reduced to the Participant’s total Plan benefit.

 

 

 

 

 

 

 

The RPA ‘94 freeze date is a date that is on or before the first day of the
first limitation year beginning after December 31, 1999, and is the same date
that the Section 417(e)(3) changes were made effective for the Plan.

 

 

 

 

 

 

 

Notwithstanding any other provision hereof to the contrary, Method 3 of Rev.
Rul. 98-1, Question and Answer 14 shall be used in calculating the limitations
of Code Section 415(b)(2)(E).

 

 

 

 

 

 

(i)

On January 1 of each year, to the extent the annual pension payable to a retired
or otherwise terminated participant has been limited by the maximum dollar
limitation imposed by Code Section 415(b)(1)(A) and Plan Section 8.01(a)(ii)(1),
such pension shall automatically increase in accordance with cost of living
adjustments to the maximum dollar limitation on pension benefits under Code
Section 415(d)(1).

19

--------------------------------------------------------------------------------




          8.02     Rule Where an Employee is also Covered by a Defined
Contribution Plan.

          This Section 8.02 shall cease to be of any effect from and after
January 1, 2000 for Participant who have not terminated employment prior to
January 1, 2000.  If any Employee hereunder is also a participant under any
defined contribution plan maintained by the Company or an Affiliated Employer
for any limitation year, then the projected annual benefit payable as a single
life pension hereunder shall be restricted so that the sum of the defined
benefit plan fraction and the defined contribution plan fraction for any such
year shall not exceed 1.0.  Such restriction shall be made in this Plan first,
i.e. no adjustment shall be required in the defined contribution plan.  For
purposes of this Section 8.02, “defined benefit plan fraction” shall mean a
fraction (i) the numerator of which is the projected annual benefit of the
Employee (the annual benefit to which such Employee would be entitled under the
terms of the defined benefit plan on the assumptions that he continues
employment until his normal retirement age as determined under the terms of such
defined benefit plan, that his compensation continues at the same rate as in
effect in the year under consideration until the date of his normal retirement
age and that all other relevant factors used to determine benefits under such
defined benefit plan remain constant as of the current limitation year for all
future years) under all defined benefit plans maintained by the Company and
Affiliated Employers, determined as of the close of the limitation year, and
(ii) the denominator of which is the lesser of (a) 1.25 multiplied by the
maximum dollar limitation for such year for defined benefit plans pursuant to
Internal Revenue Code Section 415 or (b) 1.4 multiplied by the projected annual
benefit of such Employee under such defined benefit plans determined as of the
close of the limitation year as if such defined benefit plans provided the
maximum benefits allowable under the Internal Revenue Code Section 415 expressed
as a percentage of compensation; and “defined contribution plan fraction,” for
any limitation year, shall mean a fraction (i) the numerator of which is the sum
of the Annual Additions to the Employee’s account under all defined contribution
plans maintained by the Company and Affiliated Employers in such limitation year
and all other limitation years, and (ii) the denominator of which is the lesser
of the sum for such limitation year and all prior limitation years of the
Employee’s service with the Company and Affiliated Employers (including service
prior to the effective date of the Plan) of the lesser for each such year of (a)
1.25 multiplied by the maximum dollar limitation under Code Section 415 for such
year for defined contribution plans or (b) 1.4 times maximum amount of Annual
Additions for such year to such Employee’s accounts under such defined
contribution plans expressed as a percentage of compensation which could have
been made under the maximum dollar limitation of Internal Revenue Code
Section 415 for defined contribution plans.

 

8.03

Definitions.

 

 

 

 

 

(a)

For purposes of this Article VIII, the term “Annual Additions” with respect to
all defined contribution plans (as defined in Section 414(i) of the Internal
Revenue Code) of the Company and any Affiliated Employers for any limitation
year means with regard to any Employee the sum (for any limitation year) of:

 

 

 

 

 

(i)

Company and Affiliated Employer contributions to all such plans in respect of
said year; and

20

--------------------------------------------------------------------------------




 

 

(ii)

(1)

For limitation years ending prior to January 1, 1987 the lesser of:

 

 

 

 

 

 

 

 

 

 

a.

The amount of the Employee’s contribution, if any, in said year in excess of six
percent (6%) of his compensation received by such plans in said year; and

 

 

 

 

 

 

 

 

 

 

b.

One-half (½) of the Employee’s contributions to such plans in said year; and

 

 

 

 

 

 

 

 

 

(2)

For limitation years beginning after December 31, 1986:

 

 

 

 

 

 

 

 

 

 

The amount of any Employee contributions received by such plans in said year.

 

 

 

 

 

 

 

 

(iii)

Forfeitures credited to such Employee’s accounts in respect of such year; and

 

 

 

 

 

 

 

 

(iv)

Amounts described in Section 415(e)(1) and 419(A)(d)(2) of the Internal Revenue
Code.

          The Employee’s contributions mentioned in subparagraph (ii) above
shall be determined without regard to rollover contributions from any individual
retirement account, if any.

 

(b)

For purposes of this Article VIII, “compensation” shall mean the Employee’s
earnings from his employment with the Company and Affiliated Employers, and,
unless otherwise required by regulation, includes bonuses and other taxable
payments, but excludes deferred compensation, stock options and other
distributions which received special tax benefits.  For limitation years
beginning after December 31, 1997, for purposes of applying the limitations of
this Article, compensation paid or made available during such limitation year
shall include any elective deferral (as defined in Code §402(g)(3)), and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in the gross income of the Participant
by reason of  §125 or 132(f)(4).

 

 

 

 

(c)

For purposes of this Article VIII, a 50% test rather than an 80% test shall be
used in determining whether a corporation is an Affiliated Employer under
Internal Revenue Code Section 1563(a)(1).

 

 

 

 

(d)

For purposes of this Article VIII, “Limitation Year” means the Plan Year.

 

 

 

 

(e)

For purposes of this Article VIII, “Year of Participation” shall mean a Plan
Year during which the Employee was covered under the Plan as an Employee
described in Article II on at least one day in such Plan Year.

21

--------------------------------------------------------------------------------




 

8.04

Application of Cost of Living Increases to Fresh Start Benefits.

 

 

 

 

(a)

Part B utilizes the fresh start approach described in IRS Regulation Section
1.401(a)(4) - (13).  In particular, for purposes of the fresh start rules, the
individual’s frozen accrued benefit under Part B Section 3.01(c)(1) and Part B
Section 1.01(b)(iii) and (c)(iii) is the December 31, 1988 accrued benefit under
the Weyenberg Shoe Manufacturing Company’s Salaried Employees’ Pension Plan as
in effect on December 31, 1988.  As provided under LRM #24 for defined benefit
plans, in connection with such fresh start if the amount of a Participant’s
December 31, 1988 frozen accrued benefit was limited by the application of Code
Section 415, the Participant’s December 31, 1988 frozen accrued benefit will be
increased for years after that date to the extent permitted under Code Section
415(d)(1).  The same rule shall apply to the December 31, 1993 frozen accrued
benefit of any Employee who had a December 31, 1993 fresh start described in
Part B Section 1.01(a).

 

 

 

 

(b)

This paragraph (b) has been added to the Plan by an amendment adopted in
December of the year 2000 and describes the effect of the foregoing paragraph
(a) of this Section 8.04 and Section 8.01(i) on two Employees in the Plan whose
benefits continue to be the December 31, 1988 fresh start benefits.  The
interaction of the ongoing Plan provisions with the Employees’ compensation
levels and capped years of service has been such that these two Employees have
accrued no additional benefits subsequent to December 31, 1988.  In the absence
of the ceiling on benefits established under Code Section 415(b)(1)(A) and Plan
Section 8.01(a)(ii)(A), the December 31, 1988 accrued pensions of these two
Employees would have been $207,525.20 and $230,729.34 respectively.  However,
because of the limitations under Code Section 415(b)(1)(A) and Plan Section
8.01(a)(ii)(A), the December 31, 1988 accrued benefit of each of these
individuals was $94,023.  One of the individuals retired and went into pay
status January 1, 1998.  The pension payable to him for 1998 under the rules of
paragraph (a) of this Section 8.04 was $130,000.  This was the December 31, 1988
benefit of $94,023 (as limited by Code Section 415(b)(l)(A) as then in effect)
increased by the cost of living increases permitted under Code Section
415(d)(1).  The same individual was entitled to a pension of $130,000 in 1999
and $135,000 in the year 2000 because of the further increases in the limitation
described in Code Section 415(b)(1)(A) and Plan Section 8.01(a)(ii)(A) as a
result of the cost of living increases pursuant to Code Section 415(d)(1) and
Plan Section 8.01(i).  The other individual is retiring and going into pay
status effective January 1, 2001.  Therefore, that individual’s pension payable
in the year 2001 will be $140,000–the December 31, 1988 fresh start amount of
$94,023 increased for cost of living increases pursuant to Code Section
415(d)(1).  The pension of each of the two individuals will continue to increase
in the future pursuant to Section 8.01(i) as and when the maximum pension
available under Code Section 415(b)(1)(A) and Plan Section 8.01(a)(ii)(A)
increases as a result of cost of living increases under Code Section 415(d)(1).

22

--------------------------------------------------------------------------------




ARTICLE IX

GOVERNMENTAL LIMITATIONS

 

9.01

In General.

 

 

 

          Notwithstanding any other provisions in the Plan to the contrary, the
retirement benefits provided under the Plan from Company contributions shall be
subject to the following restrictions:

 

 

(a)

In the event of the termination of the Plan, the benefit of any current or
former Highly Compensated Employee as defined in Section 9.02 is limited to a
benefit that is nondiscriminatory under Section 401(a)(4) of the Internal
Revenue Code.

 

 

 

 

(b)

The annual payments to a Restricted Employee, as defined below, are limited to
an amount equal to the payments that would be made on behalf of the Restricted
Employee under a Basic Pension that is the Actuarial Equivalent of the sum of
the Restricted Employee’s Accrued Pension and the Restricted Employee’s other
benefits under the Plan.

          Notwithstanding the foregoing, the restrictions in paragraph (b) above
shall not apply if after payment of all benefits to a Restricted Employee, the
value of Plan assets equals or exceeds 110% of the value of current liabilities
as defined in Internal Revenue Code Section 412(1)(7), or if the value of a
Restricted Employee’s benefits is less than 1% of the value of the Plan’s
current liabilities.

 

9.02

Interpretative Rules.

 

 

 

          For purposes of this Article IX a “Restricted Employee” shall include
the 25 most highly paid current and former Highly Compensated Employees.

 

 

 

          “Highly Compensated Employee” means any Employee who is a “Highly
Compensated Employee” within the meaning of Code Section 414(q), i.e., any
employee of the Company or any Affiliated Employer who:

 

 

 

 

(a)

was more than a 5% owner, as defined in Code Section 416(i)(1)(B), of the
Company or any Affiliated Employer during the Plan Year or immediately preceding
Plan Year; or

 

 

 

 

(b)

during the immediately preceding Plan Year received annual compensation from the
group consisting of the Employer and any Affiliated Employers of more than
$80,000 (or such greater amount as may be established by the Internal Revenue
Service) and was in the top 20% of employees in the group consisting of the
Company and any Affiliated Employers during that immediately preceding year.

          For purposes of this Section 9.02 “compensation” for any Plan Year
shall have the same meaning as “compensation” for that Plan Year as defined in
Section 8.03(b) plus for years prior to 1998 the amount of any contributions for
the Employee under this Plan for that Plan Year and the amount of any elective
deferrals of the Employee under a plan described in Internal Revenue Code
Section 125 or 132(f)(4).

23

--------------------------------------------------------------------------------




          In addition, for any Plan Year following reemployment after a
termination of employment, an employee shall be treated as a Highly Compensated
Employee if, either at the time he originally terminated employment or at any
time after attaining age 55, he was a Highly Compensated Employee.

          The determination of who is a Highly Compensated Employee shall be
made in accordance with Code Section 414(q) and regulations thereunder
(including the use of any transition rules and/or available alternatives, as
elected by the Company).

          For purposes of this Article IX a Restricted Employee’s benefits
include loans in excess of the amount set forth in Internal Revenue Code
Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a
living Restricted Employee, and any death benefits not provided for by insurance
on the Restricted Employee’s life.

          The limitations in this Article IX shall automatically become
inoperative and of no effect upon a ruling by the Internal Revenue Service that
they are not required.

24

--------------------------------------------------------------------------------




ARTICLE X

DIRECT ROLLOVER

 

10.01

General Rule.

 

 

 

          This Article applies to any eligible rollover distributions. 
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Article, a distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

 

10.02

Definitions.

 

 

 

 

(a)

Eligible rollover distribution:  an eligible rollover distribution is any
distribution otherwise authorized by the Plan of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include:  any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a) of the Code; and
the portion of any distribution that is not includable in gross income
determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

 

 

 

 

(b)

Eligible retirement plan:  An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution.  However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

 

 

 

 

(c)

Distributee:  A distributee includes an employee or former employee.  In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

 

 

 

 

(d)

Direct rollover:  A direct rollover is a payment by the plan  to the eligible
retirement plan specified by the distributee.

25

--------------------------------------------------------------------------------




 

10.03

$1,000 Rule.

 

 

 

          If the recipient should fail to make a direct rollover election with
respect to a distribution which is an eligible rollover distribution and if the
amount of that distribution is in excess of $1,000, then the Plan Administrator
shall cause the recipient’s distribution to be rolled to an individual
retirement account selected by the Plan Administrator.  (Of course, once such
distribution is made the recipient may elect to receive a distribution from that
individual retirement account or to roll the assets of that individual
retirement account to some other individual retirement account or employer
sponsored retirement plan authorized under the Code to accept rollovers.)  The
rules of this Section 10.03 are effective after December 31, 2001 or such later
date as established under applicable regulations.

26

--------------------------------------------------------------------------------




ARTICLE XI

EGTRRA AMENDMENTS

 

11.01

Preamble.

 

 

 

 

(a)

Adoption and effective date of amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.

 

 

 

 

(b)

Supersession of inconsistent provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

 

 

 

11.02

Limitations on Benefits.

 

 

 

 

(a)

Effective date.  This Section shall be effective for limitation years ending
after December 31, 2001.

 

 

 

 

(b)

Effect on Employees.  Benefit increases resulting from the increase in the
limitations of Section 415(b) of the Code will be provided to all current and
former Plan participants who have an accrued benefit in the Plan on December 31,
2001 other than an accrued benefit resulting from a benefit increase solely as a
result of the increases in limitations under Code Section 415(b).

 

 

 

 

(c)

Definitions.


 

 

(i)

Defined benefit dollar limitation. The “defined benefit dollar limitation” is
$160,000, as adjusted, effective January 1 of each year, under Section 415(d) of
the Code in such manner as the Secretary shall prescribe, and payable in the
form of a straight life annuity. A limitation as adjusted under Section 415(d)
will apply to limitation years ending with or within the calendar year for which
the adjustment applies.

 

 

 

 

 

 

 

(ii)

Maximum permissible benefit: The “maximum permissible benefit” is the lesser of
the defined benefit dollar limitation or the defined benefit compensation
limitation (both adjusted where required, as provided in (1) and, if applicable,
in (2) or (3) below).

 

 

 

 

 

 

 

 

(1)

If the participant has fewer than 10 years of participation in the plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the plan and (ii) the denominator of which is 10. In the case of a participant
who has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the employer and
(ii) the denominator of which is 10.

27

--------------------------------------------------------------------------------




 

 

 

(2)

If the benefit of a participant begins prior to age 62, the defined benefit
dollar limitation applicable to the participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the defined benefit dollar limitation
applicable to the participant at age 62 (adjusted under (a) above, if required).
The defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (i) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table (or other tabular factor) specified in Section 1.02 of Part B of the plan
and (ii) the actuarial equivalent (at such age) of the defined benefit dollar
limitation computed using a 5 percent interest rate and the applicable mortality
table as defined in the plan. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (b) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

 

 

 

 

 

 

 

(3)

If the benefit of a participant begins after the participant attains age 65, the
defined benefit dollar limitation applicable to the participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the participant at age 65 (adjusted under (a) above, if
required). The actuarial equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in Section 1.02 of Part B of the plan and (ii) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
a 5 percent interest rate assumption and the applicable mortality table as
defined in Section 1.02 of Part B of the plan. For these purposes, mortality
between age 65 and the age at which benefits commence shall be ignored.

 

 

 

 

 

 

(d)

Multiemployer Plans.  For limitation years beginning after December 31, 2001, a
multiemployer plan is not combined or aggregated with a non-multiemployer plan
for purposes of applying the Section 415(b)(1)(B) compensation limit to the
non-multiemployer plan.

28

--------------------------------------------------------------------------------




 

11.03

Increase in Compensation Limit.

 

 

 

 

 

 

(a)

Increase in limit.  The annual compensation of each Plan participant taken into
account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000. Annual compensation means
compensation during the plan year or such other consecutive 12-month period over
which compensation is otherwise determined under the plan (the determination
period). For purposes of determining benefit accruals in a plan year beginning
after December 31, 2001, the compensation for any prior determination period
shall be $200,000.

 

 

 

 

 

 

(b)

Cost-of-living adjustment.  The $200,000 limit on annual compensation in
paragraph (a) shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

 

 

 

 

 

 

11.04

Modification of Top-Heavy Rules.

 

 

 

 

 

 

(a)

Effective date.  This Section shall apply for purposes of determining whether
the Plan is a top-heavy plan under Section 416(g) of the Code for plan years
beginning after December 31, 2001, and whether the plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years. This
Section amends Article VII of the Plan.

 

 

 

 

 

 

(b)

Determination of top-heavy status.

 

 

 

 

 

 

 

(i)

Key employee.  Key employee means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5 percent owner of the employer, or
a 1 percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

 

 

 

 

 

 

(ii)

Determination of present values and amounts.  Subparagraphs (iii) and (iv) below
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of employees as of the determination date.

29

--------------------------------------------------------------------------------




 

 

(iii)

Distributions during year ending on the determination date.  The present values
of accrued benefits and the amounts of account balances of an employee as of the
determination date shall be increased by the distributions made with respect to
the employee under the plan and any plan aggregated with the Plan under
Section 416(g)(2) of the Code during the 1 year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5 year period”
for “1 year period.”

 

 

 

 

 

 

 

(iv)

Employees not performing services during year ending on the determination date. 
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1 year period ending on the determination
date shall not be taken into account.

 

 

 

 

 

 

(c)

Minimum benefits.  For purposes of satisfying the minimum benefit requirements
of Section 416(c)(1) of the Code and the Plan, in determining years of service
with the employer, any service with the employer shall be disregarded to the
extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no key employee or former key
employee.

 

 

 

 

 

 

11.05

Direct Rollovers of Plan Distributions.

 

 

 

 

 

 

(a)

Effective date. This Section shall be effective for limitation years ending
after December 31, 2001.

 

 

 

 

 

 

(b)

Modification of definition of eligible retirement plan. For purposes of the
direct rollover provisions in Article X of the Plan, an eligible retirement plan
shall also mean an annuity contract described in Section 403(b) of the Code and
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.

 

 

 

 

 

 

(c)

Modification of definition of eligible rollover distribution to include
after-tax employee contributions.  For purposes of the direct rollover
provisions in Article X of the Plan, a portion of a distribution shall not fail
to be an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, such portion may be paid only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code, or to a qualified
defined contribution plan described in Section 401(a) or 403(a) of the Code that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

30

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN

PART B

Amended and Restated Effective January 1, 2006

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN
PART B

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

PREAMBLE

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

1.01

 

 

“Accrued Pension”

 

1

1.02

 

 

“Actuarial Equivalent”

 

5

1.03

 

 

“Actuary”

 

5

1.04

 

 

“Affiliated Employer”

 

5

1.05

 

 

“Annuity Starting Date”

 

5

1.06

 

 

“Average Annual Compensation”

 

5

1.07

 

 

“Basic Pension”

 

6

1.08

 

 

“Benefit Rate”

 

6

1.09

 

 

“Break in Service”

 

6

1.10

 

 

“Committee”

 

6

1.11

 

 

“Company”

 

6

1.12

 

 

“Compensation”

 

7

1.13

 

 

“Covered Compensation”

 

7

1.14

 

 

“Credited Service”

 

7

1.15

 

 

“Disability”

 

8

1.16

 

 

“Employee”

 

8

1.17

 

 

“Employee Year”

 

8

1.18

 

 

“ERISA”

 

8

1.19

 

 

“ERISA Amendment Date”

 

8

1.20

 

 

“Final Average Compensation”

 

8

1.21

 

 

“General Permitted Disparity Factor”

 

9

1.22

 

 

“Hour of Service”

 

9

1.23

 

 

“Hourly Paid Staff Employee”

 

9

1.24

 

 

“Joint and Survivor Pension”

 

10

1.25

 

 

“Plan”

 

10

1.26

 

 

“Plan Year”

 

10

1.27

 

 

“Retirement Date”

 

10

1.28

 

 

“Salaried Employee”

 

10

1.29

 

 

“Salesmen’s Permitted Disparity Factor”

 

10

1.30

 

 

“Social Security Retirement Age”

 

10

1.31

 

 

“Vesting Service”

 

11

i

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 ARTICLE II

 

 ELIGIBILITY

 

12

 

 

 

 

2.01

 

 

Prior to January 1, 1992

 

12

2.02

 

 

After December 31, 1991

 

12

2.03

 

 

Leased Employees

 

13

2.04

 

 

Transition Rule For Employees Over Age 60 When Hired

 

13

 

 

 

 

 

 

ARTICLE III

 

RETIREMENT BENEFITS

 

14

 

 

 

 

 

3.01

 

 

Normal Retirement Pension

 

14

3.02

 

 

Early Retirement Benefit

 

16

3.03

 

 

Disability Pension

 

16

3.04

 

 

Method of Payment - Joint and Survivor Pension

 

17

3.05

 

 

Required Distribution If Employed Beyond Age 70½

 

20

3.06

 

 

Code Requirements

 

21

3.07

 

 

Re-employment

 

22

3.08

 

 

Special Additional Pension

 

24

 

 

 

 

 

 

ARTICLE IV

 

SEVERANCE BENEFIT

 

26

 

 

 

 

 

4.01

 

 

Deferred Vested Pension

 

26

4.02

 

 

Payment Procedures

 

26

4.03

 

 

Election of Former Vesting Provisions

 

26

4.04

 

 

Effect of Termination Prior to Eligibility for a Deferred Vested Pension

 

26

 

--------------------------------------------------------------------------------

ii




Table of Contents
(continued)

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE V

 

DEATH BENEFITS

 

27

 

 

 

 

 

5.01

 

 

Survivor Income Benefit

 

27

5.02

 

 

After Annuity Starting Date

 

27

5.03

 

 

Death Before Annuity Starting Date

 

27

 

 

 

 

 

 

ARTICLE VI

 

TRANSFERS

 

28

 

 

 

 

 

6.01

 

 

From or to Another Defined Benefit Plan of the Company

 

28

6.02

 

 

From or to a Defined Contribution Plan of the Company

 

28

6.03

 

 

Transfer from or to an Affiliated Employer

 

29

 

 

 

 

 

 

ARTICLE VII

 

IMPACT OF AMENDMENTS ON PRIOR RETIRED OR TERMINATED EMPLOYEES

 

30

 

 

 

 

 

7.01

 

 

General Rule

 

30

7.02

 

 

Exception

 

30

 

 

 

 

 

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

31

 

 

 

 

 

8.01

 

 

Full Vesting Upon Attainment of Age 65

 

31

8.02

 

 

Minimum Optional Form of Benefit

 

31

8.03

 

 

Small Amounts

 

32

 

 

 

 

 

 

ARTICLE IX

 

COVERAGE OF ADLER SHOE SHOPS, INC. EMPLOYEES

 

33

 

 

 

 

 

9.01

 

 

Effective Date

 

33

9.02

 

 

Service

 

33

9.03

 

 

No Reduction of Benefits

 

33

iii

--------------------------------------------------------------------------------




WEYCO GROUP, INC. PENSION PLAN
PART B

PREAMBLE

          This document sets forth the terms and provisions of Part B of the
Weyco Group, Inc. Pension Plan.  Employees eligible under this Part B are those
employees who would have been eligible under the Weyco Group, Inc. Pension Plan
had the merger of the Weyco Group Inc. Shoe Production Workers Pension Plan into
the Weyco Group, Inc. Pension Plan not taken place.  This Part B is restated
effective as of January 1, 2006 (except to the extent a different effective date
for a particular provision is otherwise specified.)

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

          Words and phrases appearing in this Part B shall have the respective
meanings set forth in this Article, unless the context clearly indicates to the
contrary.  Any reference to an Article or Section shall mean an Article or
Section in this Part B unless specified to the contrary.  Any capitalized term
used in this Part B which is not defined in Part B shall have the same meaning
as in Part A of the Plan.

          1.01     “Accrued Pension”

 

(a)

There are two types of Accrued Pension under the Plan.  The Normal Accrued
Pension and the Early Accrued Pension.  Any reference to the term “Accrued
Pension” shall be deemed to refer to the “Normal Accrued Pension” in the case of
a benefit which is commenced to be paid at or after Normal Retirement Date (or
to a pension to be paid under Section 3.03) and shall be deemed to refer to the
Early Accrued Pension in the case of a benefit which is commenced to be paid
prior to Normal Retirement Date (except in the case of a pension to be paid
under Section 3.03).  In calculating the Normal Accrued Pension or the Early
Accrued Pension, such pension shall be based upon Average Annual Compensation,
Final Average Compensation, Covered Compensation and Credited Service at the
date of the Employee’s termination of employment (or the earlier termination of
the Plan or his earlier transfer from the covered group of employees).  In no
event shall the Accrued Pension of an Employee whose employment termination date
with the Company is subsequent to December 31, 1993 be less than his
December 31, 1993 Accrued Pension calculated under the benefit formula as in
effect on December 31, 1993.  As provided in option 3 of Part II of Internal
Revenue Service Revenue Procedure 94-13, from and after January 1, 1994, the
Accrued Pension of each “401(a)(17) Employee” (as defined below) will be
determined as follows:

 

 

 

 

 

(i)

Each 401(a)(17) Employee’s Accrued Pension under this Plan will be the greater
of the Accrued Pension determined for the Employee under (1) or (2) below:

 

 

 

 

 

 

 

(1)

The Employee’s Accrued Pension determined with respect to the benefit formula
applicable on January 1, 1994, as applied to the Employee’s total years of
employment taken into account under the Plan for the purpose of benefit
accruals, or

 

 

 

 

 

 

 

 

(2)

The sum of:

 

 

 

 

 

 

 

 

 

 

a.

The Employee’s Accrued Pension as of December 31, 1993, frozen in accordance
with Section 1.401(a)(4)-13 of IRS regulations, and

1

--------------------------------------------------------------------------------




 

 

 

 

b.

The Employee’s Accrued Pension determined under the benefit formula applicable
on January 1, 1994, as applied to the Employee’s years of employment credited to
the Employee from and after January 1, 1994, for purposes of benefit accruals.

 

 

 

 

 

 

 

 

(ii)

A “401(a)(17) Employee” means an Employee whose current Accrued Pension as of a
date on or after January 1, 1994, is based on Compensation for a year beginning
prior to January 1, 1994 that exceeded $150,000.

 

 

 

 

 

 

 

(b)

The term “Normal Accrued Pension” is the Basic Pension to which an Employee
would be entitled at his Normal Retirement Date in the event of his termination
for any reason prior to his Normal Retirement Date (or the earlier termination
of the Plan or his earlier transfer from the covered group of employees) and is
the higher of (i), (ii), (iii) or (iv) below:

 

 

 

 

 

 

 

 

(i)

(1)

An amount equal to one-twelfth (1/12) multiplied by the remainder of a. minus b.
below:

 

 

 

 

 

 

 

 

 

 

a.

One and six-tenths percent (1.6%) of his Average Annual Compensation multiplied
by his number of years of Credited Service to a maximum of 25 such years; minus

 

 

 

 

 

 

 

 

 

 

b.

The General Permitted Disparity Factor multiplied by his Final Average
Compensation (but not in excess of Covered Compensation) multiplied by his
number of years of Credited Service to a maximum of 25 such years; provided,
however, that the amount of offset under this subparagraph shall not exceed 50%
of the amount of benefit calculated under the immediately preceding
subparagraph.

 

 

 

 

 

 

 

 

 

(2)

Notwithstanding subparagraph (1) above, for any Employee who is a salesman, an
amount equal to one-twelfth (1/12) multiplied by the remainder of a. minus b.
below:

 

 

 

 

 

 

 

 

 

 

a.

One (1%) of his Average Annual Compensation multiplied by his number of years of
Credited Service to a maximum of 25 such years; minus

 

 

 

 

 

 

 

 

 

 

b.

The Salesmen’s Permitted Disparity Factor multiplied by his Final Average
Compensation (but not in excess of Covered Compensation) multiplied by his
number of years of Credited Service to a maximum of 25 such years; provided,
however, that the amount of offset under this subparagraph shall not exceed 50%
of the amount of benefit calculated under the immediately preceding
subparagraph.

2

--------------------------------------------------------------------------------




 

 

(ii)

In the case of an Employee who had been covered under the Weyenberg Shoe
Manufacturing Company’s Salaried Employees Pension Plan as in effect on December
31, 1988 and who is entitled to the special minimum benefit described in Section
3.01(d) hereof, the amount of Accrued Pension determined under the rules of
Section 1.01 of the Salaried Employees Plan as in effect on December 31, 1988
(but limited by 3.01(d) hereof) payable at Normal Retirement Date.  However, in
computing such pension the definition of Compensation contained in this document
(but multiplied times 1/12) shall be substituted for the definition of Earnings
contained in the Weyenberg Shoe Manufacturing Company Salaried Employees Pension
Plan as in effect on December 31, 1988 for determining the amount of Earnings of
the Employee in Plan years after 1988 (but not for Plan years prior to 1989).

 

 

 

 

 

 

(iii)

In the case of an Employee who had been covered under the Weyenberg Shoe
Manufacturing Company’s Salaried Employees Pension Plan as in effect on
December 31, 1988, the amount of Accrued Pension through December 31, 1988 as
determined under the rules of such Plan as in effect on December 31, 1988.

 

 

 

 

 

 

(iv)

For an Hourly Paid Staff Employee, the Benefit Rate multiplied by his number of
years of Credited Service.

 

 

 

 

 

(c)

The term “Early Accrued Pension” means the Basic Pension to which the Employee
is entitled on his benefit commencement date which precedes his Normal
Retirement Date.  The Early Accrued Pension is the higher of (i), (ii), (iii) or
(iv) below:

 

 

 

 

 

(i)

(1)

An amount equal to one-twelfth (1/12) multiplied by the remainder of a. minus b.
below:

 

 

 

 

 

 

 

 

 

a.

(i) One and six-tenths percent (1.6%) of his Average Annual Compensation
multiplied by his number of years of Credited Service to a maximum of 25 such
years reduced by (ii) one-half percent (0.5%) for each month that the benefit
commencement date precedes his Normal Retirement Date; minus

 

 

 

 

 

 

 

 

 

 

b.

The General Permitted Disparity Factor multiplied by Final Average Compensation
(but not in excess of Covered Compensation) multiplied by his number of years of
Credited Service to a maximum of 25 such years; provided, however, that the
amount of offset under this subparagraph shall not exceed 50% of the amount of
benefit calculated under the immediately preceding subparagraph.

3

--------------------------------------------------------------------------------




 

 

 

(2)

Notwithstanding subparagraph (1) above, for any Employee who is a salesman, an
amount equal to one-twelfth (1/12) multiplied by the remainder of a. minus b.
below:

 

 

 

 

 

 

 

 

 

a.

(i)  One percent (1%) of his Average Annual Compensation multiplied by his
number of years of Credited Service to a maximum of 25 such years reduced by
(ii) one-half percent (0.5%) for each month that the benefit commencement date
precedes his Normal Retirement Date; minus

 

 

 

 

 

 

 

 

 

 

b.

The Salesmen’s Permitted Disparity Factor multiplied by Final Average
Compensation (but not in excess of Covered Compensation) multiplied by his
number of years of Credited Service to a maximum of 25 such years; provided,
however, that the amount of offset under this subparagraph shall not exceed 50%
of the amount of benefit calculated under the immediately preceding
subparagraph.

 

 

 

 

 

 

 

 

(ii)

In the case of an Employee who had been covered under the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan as in effect on December
31, 1988 entitled to the special minimum benefit described in Section 3.01(d)
hereof, the amount of Accrued Pension determined under the rules of Section 1.01
of the Salaried Employees Plan as in effect on December 31, 1988 (but limited by
3.01(d) hereof) actuarially reduced using the factors described at Table I
hereto to account for the fact that payment commences prior to Normal Retirement
Date.  However, in computing such pension the definition of Compensation
contained in this document (but multiplied times one-twelfth) shall be
substituted for the definition of Earnings contained in the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan as in effect on
December 31, 1988 for determining the amount of Earnings of the Employee in Plan
Years after 1988 (but not for Plan Years prior to 1989).

 

 

 

 

 

 

(iii)

In the case of an Employee who had been covered under the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan as in effect on December
31, 1988, the amount of Accrued Pension through December 31, 1988, (as
determined under the rules of such Plan as in effect on December 31, 1988)
actuarially reduced using the factors described at Table I hereto to account for
the fact that payment commences prior to Normal Retirement Date.

 

 

 

 

 

 

(iv)

With respect to an Hourly Paid Staff Employee an amount equal to his Normal
Accrued Pension (calculated under paragraph (b)(iv) above) reduced by fifty-five
hundredths percent (.55%) for each month that the benefit commencement date
precedes Normal Retirement Date.

4

--------------------------------------------------------------------------------




          1.02     “Actuarial Equivalent” shall mean a benefit having the same
value as the benefit it replaces:

 

(a)

Except as otherwise specifically provided in the Plan, actuarial equivalence
shall be determined on the basis of 8% interest and the UP-1984 mortality table
with no adjustment in ages for Employees and with ages set back four years for
joint pensioners or alternate payees.

 

 

 

 

(b)

For benefits commencing on or after January 1, 2006, actuarial equivalence shall
be determined on the basis of 6% interest and the blended 1994 Group Annuity
Mortality Table projected to 2002 with no adjustment in ages for Employees,
joint pensioners or alternate payees [for the 50% Joint and Survivor benefit and
Life Benefit with 10 Years Certain as described in Section 3.04(b), the benefit
shall not be less than the adjusted Accrued Pension as of December 31, 2005 as
calculated under 1.02(a)].

 

 

 

 

(c)

For purposes of computing Actuarial Equivalent present value for purposes of
lump sum distributions the foregoing assumptions shall be utilized, except that
such lump sum value shall not be less than the Actuarial Equivalent value
calculated by using the “applicable mortality table” and the “applicable
interest rate.”  The term “applicable mortality table” means the table
prescribed by the IRS from time to time pursuant to Code Section 417(e) as
amended by Public Law 103-465.  The term “applicable interest rate” means the
annual rate of interest on 30-year Treasury securities as published by the IRS
for the month second next preceding the month in which occurs the first day of
the Plan Year in which distribution is made.

          1.03     “Actuary” means an individual actuary enrolled with the
Federal Joint Board for the Enrollment of Actuaries selected by the Company, or
firm of actuaries at least one of whose members is so enrolled.

          1.04     “Affiliated Employer” means each corporation which is
included as a member of a controlled group with the Company and trades or
businesses, whether or not incorporated, which are under common control by or
with the Company within the meanings of Sections 414(b) and 414(c) of the
Internal Revenue Code, or any amendments thereof.  Further, the term shall
include any members of the same “affiliated service group” within the meaning of
Internal Revenue Code Section 414(m) or deemed as such pursuant to regulations
under Code Section 414(o).

          1.05     “Annuity Starting Date” means (i) as provided in Internal
Revenue Code Section 417(e), the first day of the first period for which an
amount is payable as an annuity and (ii) pursuant to IRS Notice 93-26, the date
of the distribution in the case of a lump sum distribution made before the first
day of the first period for which an amount is paid as an annuity.

          1.06     “Average Annual Compensation” means the amount obtained by
dividing by 5 the total Compensation of an Employee during the five consecutive
Plan Years in the 10 Plan Year period ending with the current Plan Year in which
his Compensation was highest.  If an Employee’s entire period of service with
the Company is less than five Plan Years, the Employee’s Average Annual
Compensation shall be determined by averaging (on an annual basis) the
Compensation received by the Employee from the Company during the Employee’s
entire period of service with the Company.

5

--------------------------------------------------------------------------------




          1.07     “Basic Pension” means a monthly amount which shall be payable
for the life of the recipient (before any reduction for a Joint and Survivor
Pension), the last payment to be made as of the first day of the month in which
his death occurs.

          1.08     “Benefit Rate” means for Employees who terminate employment
after December 31, 1988 and prior to January 7, 1991, the sum of $6.00.  For
Employees who terminate employment after January 6, 1991 and prior to March 9,
1992, “Benefit Rate” means $6.25.  For Employees who terminate employment after
March 8, 1992 and prior to March 8, 1993, “Benefit Rate” means $6.50.  For
Employees who terminate employment after March 7, 1993, Benefit Rate means
$7.00.  An Employee’s pension shall be governed by the Benefit Rate in effect at
the time of his termination of employment.

          1.09     “Break in Service” means any Employee Year during which the
Employee does not complete 500 Hours of Service in the aggregate with the
Company or any Affiliated Employer.  Solely for the purpose of determining
whether or not a Break in Service occurs under this Plan for terminations after
1984, up to 501 Hours of Service shall be credited during the continuation of
any maternity or paternity absence, as such absences are defined in paragraph
202(b)(5) of ERISA, either in the Employee Year of its commencement if a
Participant would otherwise have fewer than 501 Hours of Service in that year,
or, if not, then in the following Employee Year.  Such Hours of Service shall be
credited at the same rate as normally would occur but for such absence, or, in
the case of uncertainty, at the rate of eight hours of service per day of
absence.  If the Employee does not return to the performance of duties for the
Company or for an Affiliated Employer by the first business day of the first
Employee Year after such maternity or paternity hours are credited, then a Break
in Service may be deemed to commence either on that date or on such later date
as any authorized leave of absence given in connection with or during the
maternity or paternity absence shall have ended without return of the Employee
to such active duties.  Nothing in this Section shall be understood to establish
or alter any Employee policy with respect to maternity or paternity leaves for
any purpose other than the determination of Breaks in Service under this Plan.

          1.10     “Committee” means the Retirement Committee, if any, appointed
pursuant to Part A to aid in administration of the Plan.

          1.11     “Company” means Weyco Group, Inc.  “Company” also means any
Affiliated Employer which has been authorized by the Board of Directors of Weyco
Group, Inc. to participate as a sponsor hereof and which has adopted this Plan
by resolution of its Board; provided, however, that for purposes of the power to
amend the Plan or to terminate the Plan in whole or in part or to make decisions
with respect to the selection of the Trustee or to serve as Plan Administrator,
Company shall refer only to Weyco Group, Inc.  (Nunn-Bush Shoe Company has
become a Company sponsoring the Plan as to its employees effective January 1,
1992.)  Any participating Company shall have the right to terminate
participation in the Plan with respect to its own employees.

6

--------------------------------------------------------------------------------




          1.12     “Compensation” means for any Plan Year the sum of (i) the
total of all amounts paid to an Employee by the Employer defined as wages within
the meaning of Internal Revenue Code Section 3401(a) (determined without regard
to any rules under Section 3401(a) that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Section 3401(a)(2)) and all
other payments of compensation paid to an Employee by the Company for which the
Company is required to furnish the Employee a written statement under Internal
Revenue Code Sections 6041(d) and 6051(a)(3), exclusive of amounts paid or
reimbursed by the Company for moving expenses incurred by the Employee to the
extent that at the time of the payment it is reasonable to believe that these
amounts are deductible by the Employee under Internal Revenue Code Section 217,
plus (ii) the amount of any salary reduction contributions made on behalf of the
Employee during that year to plans  described in Sections 125, 132(f)(4) or
401(k) of the Internal Revenue Code.  However, for any Plan Year, Compensation
in excess of $200,000 ($150,000 after 1993) (as adjusted for cost of living
under Internal Revenue Code Section 401(a)(17) from time to time) shall be
disregarded.

          1.13     “Covered Compensation” for an Employee means the average
(without indexing) of the taxable wage bases as in effect under the Federal
Insurance Contributions Act for each calendar year during the 35-year period
ending with the calendar year in which the Employee attains (or will attain)
Social Security Retirement age.  A 35-year period is used for all individuals
regardless of the year of birth of the individual.  In determining an Employee’s
Covered Compensation for a Plan Year, the taxable wage base for all Plan Years
beginning after the first day of the Plan Year is assumed to be the same as the
taxable wage base in effect as of the beginning of the Plan Year.  An employee’s
Covered Compensation for a Plan Year beginning after such 35-year period is the
Employee’s Covered Compensation for the Plan Year during which the 35-year
period ends.  An Employee’s Covered Compensation for a Plan Year beginning
before such 35-year period is the taxable wage base in effect as of the
beginning of the Plan Year.  For purposes of determining the amount of an
Employee’s Covered Compensation, the Plan shall use tables provided by the
Internal Revenue Service that are developed by rounding the actual amounts of
Covered Compensation for different years of birth.  An Employee’s Covered
Compensation shall be automatically adjusted for each Plan Year.

          1.14     “Credited Service” means time spent by an Employee in the
employment of the Company which is relevant for purposes of determining benefit
amount.  Credited Service shall be equal to the Employee’s Vesting Service less
Vesting Service attributable to (i) Hours of Service with an Affiliated
Employer, (ii) Hours of Service attributable to service in the Armed Forces
when, although in the employ of the Company, he was not an “Employee” as defined
herein at the time he went into the Armed Forces and (iii) any other Hours of
Service with the Company during periods when he was not an “Employee” as defined
herein.  Service with Weyenberg Shoe Manufacturing Company of Ireland, Ltd.
shall be treated as though it were service with the Company for purposes of
computing Credited Service; provided, however, that if any person who is
credited with such service becomes a Highly Compensated Employee as described in
Part A, then notwithstanding any provision of this Plan to the contrary such
Employee’s Accrued Pension under this Plan shall be equal to the greater of (A)
or (B) where (A) is his Accrued Pension based on Credited Service excluding
Credited Service attributable to employment at Weyenberg Shoe Manufacturing
Company of Ireland, Ltd. and (B) is the sum of (i) his Accrued Pension as of the
last day before he became a Highly Compensated Employee plus (ii) his Accrued
Pension calculated under this Plan based only on years of Credited Service
earned from and after the date he became a Highly Compensated Employee.

7

--------------------------------------------------------------------------------




          1.15     “Disability” means a physical or mental condition which
totally disables and which is expected to and presumably will continually and
permanently totally disable the Employee.  Such disability shall be established
by a determination of the Social Security Administration.

          Disability shall not include any physical or medical condition which
resulted from:

 

(a)

The Employee having engaged in the commission of a felony for which he was
convicted,

 

 

 

 

(b)

An intentionally self-inflicted injury, or

 

 

 

 

(c)

Service in the armed forces of the United States or Canada for which a service
connected government disability pension is payable, or from service in the armed
forces of any other country.

          1.16     “Employee” means any person defined as an “Employee” in
Article II hereof.  No individual who is an independent contractor providing
services to the Company or an employee of an independent contractor providing
services to the Company shall be considered to be an Employee.  Notwithstanding
any other provision of this Plan to the contrary, no individual shall be covered
hereunder while classified other than as an eligible “Employee” by the Company
with respect to its payroll practices (including, but not limited to, an
independent contractor or an employee of an independent contractor, a consultant
or a temporary help agency worker) during the period of such classification,
regardless of any subsequent reclassification arising as a matter of law or
otherwise.

          1.17     “Employee Year” means with respect to each Employee, the 12
month period commencing with his employment commencement date and each
succeeding 12 month period.

          1.18     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

          1.19     “ERISA Amendment Date” means January 1, 1976.

          1.20     “Final Average Compensation” for an Employee means the
average of the Employee’s Compensation for the 3-consecutive-year period ending
with the Plan Year.  If, as of a Plan Year, an Employee’s entire period of
employment with the Employer is less than 3 consecutive years, the Employee’s
Final Average Compensation must be determined by averaging the Compensation
received by the Employee from the Company during the Employee’s entire period of
employment with the Company.  The definition of Final Average Compensation used
in the Plan shall be applied consistently with respect to all Employees.  In
determining an Employee’s Final Average Compensation, Compensation for any Plan
Year in excess of the taxable wage base under the Federal Insurance
Contributions Act in effect at the beginning of that Plan Year shall not be
taken into account.

8

--------------------------------------------------------------------------------




          1.21     “General Permitted Disparity Factor” means the lesser of (a)
or (b) below:

 

(a)

Seventy-five hundredths percent (.75%); provided, however, that the seventy-five
hundredths percent (.75%) factor shall be reduced by 1/15th for each of the
first five years, 1/30th for each of the next five years and 1/24th for each
year in excess of 10 years that the date of the Employee’s commencement of
benefits precedes his Social Security Retirement Age.

 

 

 

 

(b)

Eight-tenths percent (.8%).

          1.22     “Hour of Service” means each hour for which an Employee is
either directly or indirectly paid, or entitled to payment by the Company or an
Affiliated Employer for the performance of duties for the Company or an
Affiliated Employer, whether as an Employee as defined herein or as an employee
of the Company or an Affiliated Employer prior to or subsequent to his becoming
an Employee hereunder.  In addition, Hours of Service shall include each hour of
paid absence.  Employees who are compensated other than on an hourly basis shall
be credited with 45 Hours of Service for each week in which they are paid or
entitled to be paid by the Company or an Affiliated Employer.  An Hour of
Service shall include each hour for which back pay, irrespective of mitigation
of damages, has been either awarded or agreed upon by the Company or an
Affiliated Employer.  Further, the term “Hour of Service” shall include periods
of time during which the Employee is on an authorized leave of absence or during
which his absence is due to service in the Armed Forces of the United States,
provided that he returns to employment upon the expiration of any such leave of
absence or within the period during which his reemployment rights are guaranteed
by law, with the Employee to be credited with the number of hours for each week
during such periods of time as he would accrue in a customary work week. 
Notwithstanding any other provision hereof to the contrary, no one shall be
credited with Hours of Service for any portion of a period of paid or unpaid
absence (other than for military leave or jury duty) in excess of six months (or
such longer period of time permitted by IRS regulations under Code Section
401(a)(4)); provided, however, that this exclusion shall not apply to absences
which occurred prior to 1992.  For purposes of determining Vesting Service only,
the limitation on credited Leave of Absence in the preceding sentence shall not
apply to those individuals who were credited with 3 years of Vesting Service
prior to January 1, 1992.  Nonperformance Hours of Service shall be determined
and credited, and all Hours of Service shall be allocated to computation
periods, in accordance with Department of Labor Regulations 2530.200b-2(b) and
(c).  No Employee shall be credited more than once with Hours of Service with
respect to the same actual hours or weeks.

          1.23     “Hourly Paid Staff Employee” means any individual who had
been covered in the Weyenberg Shoe Manufacturing Company Pension Plan for Hourly
Paid Staff Employees as of December 31, 1988 and who continues in the employ of
the Company after that date and, also, any individual described in subparagraph
(i) of paragraph (b) of Section 2.01.

9

--------------------------------------------------------------------------------




          1.24     “Joint and Survivor Pension” means a reduced pension payable
for the Employee’s life with 66.67% thereof continued after his death to, and
for the life of, his Eligible Spouse.  The reduced pension is the Basic Pension
otherwise payable to the Employee multiplied by the factor determined from Table
II attached hereto.

          1.25     “Plan” as used in this Part B, shall mean this Part B of the
Weyco Group, Inc. Pension Plan unless the context clearly requires that the term
“Plan” shall mean the entire plan.

          1.26     “Plan Year” means the annual accounting period of the Plan,
which is the calendar year.

          1.27     “Retirement Date” means an Employee’s Normal, Disability or
Early Retirement Date, whichever is applicable as follows:      
                       

 

(a)

“Normal Retirement Date” means the first day of the month coincident with or
next following the Employee’s 65th birthday.

 

 

 

 

(b)

“Disability Retirement Date” means the first day of the month following the
month in which the Social Security Administration issues its determination that
the Employee has incurred a Disability.

 

 

 

 

(c)

“Early Retirement Date” means the day on which the Employee retires prior to his
reaching age 65 but after he has both attained age 55 and completed 15 years of
Credited Service.

          1.28     “Salaried Employee” means any person who had been covered by
the Weyenberg Shoe Manufacturing Company Salaried Employees Pension Plan as of
December 31, 1988 and continues in the employ of the Company after that date and
any individual described in subparagraph (ii) of paragraph (b) of Section 2.01.

          1.29     “Salesmen’s Permitted Disparity Factor” means the lesser of
(a) or (b) below:

 

(a)

Seventy-five hundredths percent (.75%); provided, however, that the seventy-five
hundredths percent (.75%) factor shall be reduced by 1/15 for each of the first
five years, 1/30th for each of the next five years and 1/24th for each year in
excess of 10 years that the date of the Employee’s commencement of benefits
precedes his Social Security Retirement Age.

 

 

 

 

(b)

One-half percent (.50%).

          1.30     “Social Security Retirement Age” means the age used as the
retirement age for the Employee under Section 216(1) of the Social Security Act,
except that such Section shall be applied without regard to the age increase
factor, and as if the early retirement age under Section 216(a)(2) of such Act
were 62.  Accordingly, the Social Security Retirement Age is 65 for a
Participant attaining age 62 before January 1, 2000 (i.e., born before January
1, 1938), 66 for a Participant attaining age 62 after December 31, 1999 and
before January 1, 2017 (i.e., born after December 31, 1937, but before January
1, 1955), and 67 (for a Participant attaining age 62 after December 31, 2016
(i.e., born after December 31, 1954).

10

--------------------------------------------------------------------------------




          1.31     “Vesting Service” means time spent by an Employee in the
employment of the Company (or an Affiliated Employer after the ERISA Amendment
Date) prior to his having reached his Normal Retirement Date which is relevant
for purposes of determining eligibility for a Deferred Vested Benefit,
determined in accordance with reasonable and uniform standards and policies
adopted by the Company from time to time, subject to the following provisions:

 

(a)

Vesting Service shall equal the aggregate service obtained by adding an
Employee’s Pre-ERISA Service to his Post-ERISA Service, as set forth below:

 

 

 

 

 

(i)

“Pre-ERISA Service” means an Employee’s years of service with the Company prior
to his first Employee Year commencing on or after the ERISA Amendment Date as
determined under the Plan as in effect immediately prior to the ERISA Amendment
Date.

 

 

 

 

 

 

(ii)

“Post-ERISA Service” means an Employee’s years of service with the Company or an
Affiliated Employer prior to his Normal Retirement Date, beginning with his
first Employee Year commencing on or after the ERISA Amendment Date, calculated
on the basis of one full year for each Employee Year in which the Employee has
completed 1000 Hours of Service.  If an Employee has less than 1000 Hours of
Service for any Employee Year, he shall not receive any Vesting Service for such
year.

 

 

 

 

 

(b)

If an Employee who terminates employment incurs five or more consecutive Breaks
in Service before he becomes entitled to a Deferred Vested Pension, his Vesting
Service shall be forfeited.  If an Employee who terminates employment is
subsequently reemployed before incurring five consecutive Breaks in Service and
before Normal Retirement Date, his prior Vesting Service shall be restored
provided that he earns at least one year of Vesting Service following his
reemployment.  He shall receive no Vesting Service for the period during an
actual Break in Service.

 

 

 

 

(c)

If an Employee who incurs a Break in Service after he becomes entitled to a
Deferred Vested Pension is subsequently reemployed before Normal Retirement
Date, his prior Vesting Service shall be restored so long as he earns at least
one year of Vesting Service following his reemployment.  He shall receive no
Vesting Service for the period during the actual Break in Service.

11

--------------------------------------------------------------------------------




ARTICLE II

ELIGIBILITY

 

2.01

Prior to January 1, 1992.

 

 

 

 

 

(a)

Any person who as of December 31, 1988 was actually a covered Employee under the
Weyenberg Shoe Manufacturing Company Salaried Employees’ Pension Plan or
Weyenberg Shoe Manufacturing Company Pension Plan for Hourly Paid Staff
Employees shall continue to be an Employee eligible to participate in the Plan.

 

 

 

 

 

(b)

From January 1, 1989 through December 31, 1991 any person employed by the
Company who is not described in paragraph (a) shall be an Employee eligible to
participate in the Plan if such person is described in either (i) or (ii) below:

 

 

 

 

 

 

(i)

a person employed by the Company who is compensated on an hourly basis and who
is not covered by any other pension plan established by the Company or to which
the Company makes contributions.  Any such person shall be covered under the
Plan commencing with his date of hire by the Company.

 

 

 

 

 

 

(ii)

a person employed by the Company who receives a regularly stated salary as a
salaried employee, and not a wage or compensation on an hourly or piecework
basis (other than a pension, severance pay, retainer or fee); provided, that no
person who is classified by the Company as a salesman shall be considered an
Employee hereunder eligible to participate in the Plan.  Notwithstanding the
foregoing, no individual who is not already covered by the Plan under paragraph
(a) shall be considered an “Employee” by reason of this subparagraph (ii) of
paragraph (b) prior to the later of (i) January 1, 1989 or (ii) the first
January 1st or July 1st which is not more than six months after the later of (A)
the date he attains age 21 and (B) the last day of the first Employee Year
during which he completes 1,000 Hours of Service.

 

 

 

 

 

2.02

After December 31, 1991.

 

 

 

 

 

(a)

Any person who became an Employee pursuant to Section 2.01 prior to
January 1, 1992 and who continues in the employ of the company after
December 31, 1991 shall continue to be an Employee covered hereunder.

 

 

 

 

 

(b)

From January 1, 1992 forward, the term “Employee” also includes any person who
is in the employ of the Company, excepting those who are members of a collective
bargaining agreement which (as a result of good faith bargaining between the
Company and the representatives of such unit) does not provide for their
inclusion.  Notwithstanding the foregoing, no individual who is not already
covered by the Plan pursuant to paragraph (a) shall be considered an “Employee”
prior to the later of (i) January 1, 1992 or (ii) the first January 1st or July
1st which is not more than six months after the later of (A) the date he attains
age 21 and (B) the last day of the first Employee Year during which he completes
1,000 Hours of Service.

12

--------------------------------------------------------------------------------




 

(c)

The Plan was amended in May of 2002 to provide that the term “Employee” excludes
all those individuals who had been employed by Florsheim immediately prior to
the Company’s acquisition of assets from Florsheim.  (For this purpose, the term
“Florsheim” means Florsheim, Inc. and its subsidiaries and affiliates.) 
Effective January 1, 2006, the preceding exclusion from coverage shall cease to
apply to those salesmen employees of the Company who had been employed by
Florsheim immediately prior to the Company’s acquisition of assets from
Florsheim.  The individuals described in the preceding sentence shall earn
Average Annual Compensation and Credited Service under the Plan only for periods
of employment subsequent to 2005.  Employment with the Company rendered prior to
2006 shall nevertheless be taken into account for purposes of computing Vesting
Service.

 

 

 

 

 

(d)

Any retail employee (excluding area supervisors and above) who was not already a
participant in the Plan on or before August 1, 2004 shall not be eligible to
participate in the Plan.

 

 

 

 

2.03

Leased Employees.

          “Leased employees,” as that term is defined in Section 414(h) of the
Internal Revenue Code, shall not be treated as “Employees” for either Section
2.01 or 2.02 above even though it is recognized that such leased employees, if
any, must be treated as employees of the Company for purposes of certain
nondiscrimination, coverage and other rules under the Internal Revenue Code.

          2.04     Transition Rule For Employees Over Age 60 When Hired.

          Any person hired prior to January 1, 1988 who would have been excluded
from coverage under the Plan, because over age 60 when hired who remains in the
Company’s employ at least until January 1, 1988 shall nevertheless be treated as
covered by the Salaried Plan or Hourly Paid Staff Plan, as the case may be, as
of such person’s date of hire.

13

--------------------------------------------------------------------------------




ARTICLE III

RETIREMENT BENEFITS

 

3.01

Normal Retirement Pension.

 

 

 

 

(a)

An Employee who retires on his Normal Retirement Date shall be entitled to a
Normal Retirement Pension.  The Normal Retirement Pension shall commence on the
Employee’s Normal Retirement Date in the manner specified in Section 3.04.

 

 

 

 

 

(i)

The monthly amount of the Normal Retirement Pension payable as a Basic Pension
shall be an amount equal to one-twelfth (1/12) multiplied by the remainder of
(i) minus (ii) below:

 

 

 

 

 

 

 

(1)

One and six-tenths percent (1.6%) of his Average Annual Compensation multiplied
by his number of years of Credited Service to a maximum of 25 such years; minus

 

 

 

 

 

 

 

 

(2)

The General Permitted Disparity Factor multiplied by Final Average Compensation
(but not in excess of Covered Compensation) multiplied by his number of years of
Credited Service to a maximum of 25 such years; provided, however, that the
amount of offset under this subparagraph shall not exceed 50% of the amount of
benefit calculated under the immediately preceding subparagraph.

 

 

 

 

 

 

 

(ii)

For an Hourly Paid Staff Employee, the monthly amount of the Normal Retirement
Pension payable as a Basic Pension shall not be less than the Benefit Rate
multiplied by his number of years of Credited Service.

 

 

 

 

 

 

(iii)

Notwithstanding paragraph (i) above, for any Employee who is a salesman, the
monthly amount of the Normal Retirement Pension payable as a Basic Pension shall
be an amount equal to one-twelfth (1/12) multiplied by the remainder of (1)
minus (2) below:

 

 

 

 

 

 

 

(1)

One percent (1%) of his Average Annual Compensation multiplied by his number of
years of Credited Service to a maximum of 25 such years; minus

 

 

 

 

 

 

 

 

(2)

The Salesmen’s Permitted Disparity Factor multiplied by Final Average
Compensation (but not in excess of Covered Compensation) multiplied by his
number of years of Credited Service to a maximum of 25 such years; provided,
however, that the amount of offset under this subparagraph shall not exceed 50%
of the amount of benefit calculated under the immediately preceding
subparagraph.

 

 

 

 

 

 

(b)

If an Employee retires subsequent to his Normal Retirement Date, his Basic
Pension shall be equal to the monthly amount computed in accordance with the
foregoing provisions of this Section 3.01, based on Credited Service, Final
Average Compensation, Average Annual Compensation and Covered Compensation as of
the date of his actual later retirement.  Such pension shall commence on the
first of the month following the Employee’s actual later retirement in the
manner specified in Section 3.04.

14

--------------------------------------------------------------------------------




 

(c)

(i)

Notwithstanding any provision of the Plan to the contrary, under no
circumstances shall the pension payable under Section 3.01(a) or 3.01(b) of an
Employee covered under the Weyenberg Shoe Manufacturing Company Salaried
Employees Pension Plan as in effect on December 31, 1988 be less than the amount
of his Accrued Pension on December 31, 1988 as determined under the rules of
such Plan as in effect on December 31, 1988.

 

 

 

 

 

 

(ii)

Notwithstanding any provision of the Plan to the contrary, under no
circumstances shall the pension payable under Section 3.01(a) or 3.01(b) of an
Employee covered under the Weyenberg Shoe Manufacturing Company Pension Plan for
Hourly Paid Staff Employees as in effect on December 31, 1988 be less than the
amount of his Accrued Pension on December 31, 1988 as determined under the rules
of such Plan as in effect on December 31, 1988.

 

 

 

 

 

(d)

(i)

For any person who was a covered Employee under the Weyenberg Shoe Manufacturing
Company Salaried Employees Pension Plan on December 31, 1988 and who is not a
Highly Compensated Employee as described in Section 9.02 of Part A, the minimum
Accrued Pension of such individual at any date shall not be less than the amount
of Accrued Pension he would have had at such date under the rules of the
Weyenberg Shoe Manufacturing Company Salaried Employees Pension Plan as in
effect on December 31, 1988.  However, in computing such pension the definition
of Compensation contained in this document (but multiplied times one-twelfth)
shall be substituted for the definition of Earnings contained in the Weyenberg
Shoe Manufacturing Company Salaried Employees Pension Plan as in effect on
December 31, 1988 for determining the amount of Earnings of the Employee in Plan
Years after 1988 (but not Plan Years prior to 1989).

 

 

 

 

 

 

(ii)

In the case of any individual accruing the special minimum pension described in
paragraph (d)(i) who subsequently becomes a Highly Compensated Employee, the
minimum pension under paragraph (d)(i) (and, hence the minimum Normal Accrued
Pension and Early Accrued Pension) of such individual shall be frozen as of the
day prior to the day such individual became a Highly Compensated Employee. 
Thereafter, such person shall not accrue any additional minimum pension under
paragraph (d)(i) or Section 1.01.

 

 

 

 

 

 

(iii)

In the event an Employee should cease to be a Highly Compensated Employee, such
individual shall commence to accrue the minimum pension described in
paragraph (d)(i) (and, hence, the minimum Normal Accrued Pension and Early
Accrued Pension under Section 1.01) beginning on the first day he is not a
Highly Compensated Employee.  His total accrual of such minimum pension shall be
based only on Credited Service performed prior and subsequent to and on Final
Average Compensation earned prior and subsequent to the period during which such
individual was a Highly Compensated Employee.  In the event such person again
becomes a Highly Compensated Employee his minimum pension under this paragraph
(d)(i) (and, hence, the minimum Normal Accrued Pension and Early Accrued Pension
under Section 1.01) will be frozen as of the day prior to the day he
subsequently becomes a Highly Compensated Employee.

15

--------------------------------------------------------------------------------




 

(e)

An Employee’s Pension payable at or after Normal Retirement Date and an
Employee’s Normal Accrued Pension or Early Accrued Pension shall never be less
than the highest Early Accrued Pension which would have been payable to him had
he terminated employment and commenced to receive benefits at an earlier date
but after having attained age 55; provided, however, that such minimum pension
shall be subject to adjustment for increases in Covered Compensation at any
subsequent date prior to his termination of employment.

          3.02     Early Retirement Benefit.

          An Employee who has both completed 15 years of Vesting Service and
attained age 55 may elect to retire at any time prior to his Normal Retirement
Date.  In such event, he shall receive a Basic Pension which shall commence on
his Normal Retirement Date equal to his Normal Accrued Pension as of his Early
Retirement Date.  Alternatively, the Employee may elect to have payment of his
pension commence on the first day of any calendar month coinciding with or
following his Early Retirement Date and prior to his Normal Retirement Date.  In
such event, his Basic Pension shall be his Early Accrued Pension on such early
benefit commencement date.  Payment of such pension shall be made in the manner
specified in Section 3.04.

          3.03     Disability Pension.

          If an Employee who has completed at least five years of Vesting
Service terminates employment as a result of a Disability before reaching his
Normal Retirement Date, he shall be entitled to a Pension in the amount of his
Accrued Pension at his Disability Retirement Date.  The Disability Pension shall
be payable as a Basic Pension through the month preceding the month in which
falls the Employee’s Normal Retirement Date.

          A Disability Pension shall be payable only so long as the Employee
continues to have a Disability.  If, after Disability Pension payments have
begun, the Social Security Administration determines that the Employee no longer
has a Disability, his Disability Pension shall cease.

          An Employee entitled to a Disability Pension shall not have incurred
an Annuity Starting Date within the meaning of Section 3.04(c) until Normal
Retirement Date.  In any event, the Disability Pension shall end upon the
Employee’s attainment of his Normal Retirement date.  At that time the
Employee’s Normal Retirement Pension shall commence to him instead.  Such Normal
Retirement Pension shall be equal in an amount to his Accrued Normal Pension at
the time of his termination of employment due to Disability and shall be payable
in the manner provided in Section 3.04.

16

--------------------------------------------------------------------------------




          In the event of the death prior to his Normal Retirement Date of an
Employee who had been receiving a Disability Pension, then the Disability
Pension shall be discontinued and no continuing annuity shall be payable to the
Employee’s spouse or any other person with respect to such Disability Pension. 
However, if such Employee was married at the time of his death, the surviving
spouse to whom the Employee was married at the time of his death shall be
entitled to the Automatic Survivor Income Benefit described in Section 5.01. 
Such benefit shall commence at the time elected by such surviving spouse in
accordance with the requirements of Section 5.01 and shall be calculated with
respect to the Accrued Pension on his Disability Retirement Date.

          The pension payable hereunder to a disabled Employee whose Disability
is considered to have ended prior to his Normal Retirement Date shall be handled
as follows:

 

(a)

If such Employee’s Disability ceases prior to his attainment of Normal
Retirement Date but he is not reemployed by the Company or an Affiliated
Employer, then upon such cessation, the Employee will be entitled to a Pension
determined in accordance with Section 3.02 or Section 4.01, whichever is
applicable, treating his Disability Retirement Date as the date of his
termination of employment.

 

 

 

 

(b)

If such Employee’s Disability ceases prior to his Normal Retirement Date and he
is thereupon reemployed by the Employer or an Affiliated Employer, the
Disability Pension shall cease and his final Pension hereunder shall be based on
his Average Annual Compensation, Final Average Compensation, Covered
Compensation, and Credited Service earned before and after the period of his
absence from employment due to Disability.

 

 

 

 

3.04

Method of Payment - Joint and Survivor Pension.

 

 

 

 

(a)

A married Employee shall receive his benefit as a Joint and Survivor Pension
unless he elects in writing, during the applicable election period (which shall
be the ninety day period ending on his Annuity Starting Date or such other
period as may be required by applicable governmental regulations) to receive his
benefit as a Basic Pension or in one of the optional forms available under
paragraph (b) below and his spouse consents to his election, in a manner
acknowledging the effect of such election, in a writing witnessed by a plan
representative or notary public (unless the Participant can establish to the
satisfaction of the Plan Administrator that consent cannot be obtained because
the Participant’s spouse cannot be located or such other circumstances as may be
provided by applicable government regulations).  Such election of an alternative
form of payment will not be valid unless (1) the election designates a form of
payment (and beneficiary) which may not be changed without spousal consent or
(2) the consent of the spouse permits further designations as to the form of
payment (and beneficiary) by the Participant without any requirement of further
consent of the spouse; provided, however, that no general consent of the spouse
is valid, unless the general consent acknowledges that the spouse has the right
to limit consent to a specific beneficiary and a specific optional form of
benefit and that the spouse voluntarily elects to relinquish both of such
rights.  An Employee who is unmarried on his benefit commencement date shall
receive his benefit as a Basic Pension or in one of the optional forms available
under paragraph (b) below.  An election made before the applicable election
period shall be invalid.

17

--------------------------------------------------------------------------------




 

(b)

An Employee may elect to receive an optional form of benefit in lieu of the
Joint and Survivor Pension or Basic Pension which would otherwise be paid to
him.  Any elections made by a married Employee must be consented to by the
Employee’s spouse in a writing witnessed by a plan representative or notary
public as described in paragraph (a) above.  Such optional form shall be the
Actuarial Equivalent of the Employee’s Basic Pension as defined in Section
1.02.  Age for employee and beneficiary shall be rounded to the nearest whole
age.  Optional forms of payment available are:

 

 

 

 

 

 

(i)

A reduced monthly pension payable to the Employee for his life and continuing
thereafter to his spouse or other named beneficiary (as of the Employee’s
comment date) at either 50%, 66.67%, 75% or 100% of such reduced pension for
such beneficiary’s lifetime.

 

 

 

 

 

 

(ii)

A reduced monthly pension payable to the Employee for his life and if he dies
within a period of ten (10) years after his retirement date, the same reduced
monthly pension to a named beneficiary (or divided among beneficiaries), for the
remainder of said ten (10) year period.

 

 

 

 

 

(c)

At least thirty but no more than ninety days prior to the Employee’s Annuity
Starting Date (or within such other reasonable period prior to the Employee’s
Annuity Starting Date as shall be determined by the Committee consistent with
applicable governmental regulations), the Committee shall furnish to the
Employee a written notification of the terms and conditions of the Joint and
Survivor Pension, the availability and general effect of any election under this
Section to waive the Joint and Survivor Pension, the availability of additional
information about the specific financial effect of making such election, the
right of the Employee and the Employee’s spouse with regard to electing the
Basic Pension and other options and the Employee’s right to revoke any such
election along with the effect of such revocation.  If an Employee makes a
request for additional information during the applicable election period, the
Committee shall furnish such information, in terms of dollars per benefit
payment, to the Participant within 30 days of such request.

 

 

 

 

(d)

An Employee may revoke any election and make a new election under this Section
in writing during the applicable election period.  The new election must be
consented to by the spouse in the same manner as described above (unless the
Participant can establish to the satisfaction of the Plan Administrator that
consent cannot be obtained because the Participant’s spouse cannot be located or
such other circumstances as may be provided by applicable government
regulations), unless the prior consent of the spouse expressly permits elections
by the Employee of a new form of consent by the spouse; provided, however, that
no general consent of the spouse is valid, unless the general consent
acknowledges that the spouse has the right to limit consent to a specific
beneficiary and a specific optional form of benefit and that the spouse
voluntarily elects to relinquish both of such rights.

18

--------------------------------------------------------------------------------




 

(e)

This paragraph (e) shall be applicable only in the circumstance where either due
to short notice provided by a Participant or administrative oversight, the
requirements of paragraph (c) above are not met for the Participant’s intended
Annuity Starting Date.  Notwithstanding any other provision of the Plan and
subject to the requirements set forth below, a Participant shall be permitted to
elect to waive the requirement that the written explanation of the Joint and
Survivor Pension be provided at least 30 days before the Annuity Starting Date
so long as that written explanation is provided more than 7 days in advance of
the date benefits actually commence (the “Benefit Commencement Date”) and,
notwithstanding any other provision of the Plan to the contrary, the Plan may
provide the written explanation of the Joint and Survivor Pension after the
Annuity Starting Date:

 

 

 

 

 

 

(i)

Any Annuity Starting Date elected hereunder shall be no earlier than the first
day of the month following the date the Participant first gives notice of his
desire to commence receipt of benefits or, if later, the first day upon which he
is eligible to commence receipt of benefits.

 

 

 

 

 

 

(ii)

If the Benefit Commencement Date is subsequent to the Annuity Starting Date,
then on the Benefit Commencement Date the Participant receives a lump-sum
payment equal to the monthly benefit payments that would have been made from the
Annuity Starting Date to the Benefit Commencement Date had benefits started on
the Annuity Starting Date plus an appropriate adjustment for interest calculated
using the applicable interest rate (as described in Section 1.02);

 

 

 

 

 

 

(iii)

The periodic payments beginning on the first of the month coincident with or
next following the Benefit Commencement Date for a Participant whose Annuity
Starting Date precedes the Benefit Commencement Date are in the same amount as
the periodic payments that would have been paid to the Participant had payment
actually commenced on the Annuity Starting Date.

 

 

 

 

 

 

(iv)

The applicable election period does not end  before the 30th day after the date
on which such explanation is provided or, if the Participant elects, such 30 day
requirement may be waived as long as the distribution commences more than 7 days
after such explanation is provided.

 

 

 

 

 

 

(v)

The Participant’s spouse as of the Benefit Commencement Date consents (in the
manner described in paragraph (a) above) to any retroactive Annuity Starting
Date election if the survivor payments under a retroactive annuity are less than
the survivor payments would have been under an optional form of benefit that
would satisfy the requirements of the Joint and Survivor Pension on the Benefit
Commencement Date.

19

--------------------------------------------------------------------------------




 

 

(vi)

The benefit distribution (including appropriate interest adjustments) based on a
retroactive Annuity Starting Date meets the requirements of Code Section 415
(and in the case of a non-annuity distribution Code Section 417(e)(3)) using the
Benefit Commencement Date for all purposes (including for determining the
applicable interest rate and the applicable mortality table).  The Plan is not
required to show compliance with Code Section 415 as of the Benefit Commencement
Date if that date is no more than twelve months after the retroactive Annuity
Starting Date.

          A Participant shall have until the later of (i) the Benefit
Commencement Date or (ii) the eighth day following the date the Participant is
provided with the explanation of the Joint and Survivor Pension in which to
revoke any waiver made by the Participant under this paragraph. 

 

(f)

Unless there is an administrative delay, distributions must start not more than
90 days after the Plan Administrator furnishes the Participant with the written
explanation of the Joint and Survivor Pension.

 

 

 

 

(g)

An Employee who terminated after September 1, 1974 and prior to 1976 who had not
commenced to receive a pension prior to August 23, 1984 shall receive his
benefit in the form of a Joint and Survivor Pension, if he is married,
calculated under the actuarial factors in use for the Plan as in effect at the
time of termination of his employment unless he elects against such Joint and
Survivor Pension in favor of some other form of distribution available to him
under the terms of the Plan at the time he retired.  There shall be no spousal
consent requirement applicable to the waiver of the Joint and Survivor Pension
by such an Employee.

 

 

 

 

 

3.05

Required Distribution If Employed Beyond Age 70½.

 

 

 

 

 

(a)

Payment of his pension accrued to date shall commence to a Participant on
April 1 following the calendar year in which he attains age 70½ even if he has
not yet retired from the employ of the Company.  The amount of Basic Pension
payable to such person in each subsequent year shall be equal to the Accrued
Pension of such person on the last day of the prior year reduced by the
Actuarial Equivalent value of total payments made to the individual under the
Plan by the close of the prior year (but not reduced below the amount of Accrued
Pension on the date payments initially commence).  Such Actuarial Equivalent
value shall be determined by accumulating each payment made at 5% compound
annual interest to the last day of such prior Plan Year and then converting such
aggregate accumulated values into a Basic Pension based on the factors described
in Section 1.02.

 

 

 

 

 

(b)

In the case of an Employee who attains age 70½ prior to January 1, 1988,
paragraph (a) above shall apply only if such Employee was a more than 5% owner
of the Company, as defined in Internal Revenue Code Section 416(i)(1)(B), during
the Plan Year ending with or within the calendar year in which the Employee
attained age 66½ or in any subsequent Plan Year.  If the Employee becomes a more
than 5% owner during any subsequent year, payment of benefits shall commence no
later than April 1 of the calendar year following the calendar year in which the
Employee becomes a more than 5% owner.  An individual who attains age 70½ in
1988 shall be treated as though he attained age 70½ in 1989.

20

--------------------------------------------------------------------------------




 

(c)

Paragraph (a) shall not be applicable to a Participant who turns age 70½ in
calendar year 2003 or later and who is not a more than 5% owner of the Employer
as defined in Internal Revenue Code Section 416(i)(1)(B).  Pension benefits to a
Participant described in the preceding sentence shall commence on the Late
Retirement Date, i.e., the first day of the month coincident with or next
following retirement.  Notwithstanding Section 3.01(b), the Basic Pension of
such a Participant shall not be less than the Employee’s Accrued Benefit on
April 1 following the calendar year the Participant attained age 70½ increased
annually (as described in Proposed IRS Regulation Section 1.411(b)-2(b)(4)(iii)
for plans which do not suspend benefits) until the Late Retirement Date by the
greater of (i) the Actuarial Equivalent of the Basic Pension that the
Participant would have received had the pension commenced on April 1 following
the calendar year in which the Participant attained age 70½, plus the Actuarial
Equivalent of any additional accrued benefits arising after that date, reduced
by the Actuarial Equivalent value of any distributions to the Participant made
after that date, or (ii) the additional accrued benefits arising because of the
Participant’s continued service.

 

 

 

 

 

3.06

Code Requirements.

 

 

 

 

 

(a)

All distributions will be made in accordance with the rules of Internal Revenue
Code Section 401(a)(9) and regulations thereunder, including rules of IRS
Regulation Section 1.401(a)(9)-2.  The rules of Internal Revenue Code Section
401(a)(9) and regulations thereunder shall override any distribution options
described in this Plan to the extent that those options could be considered to
be inconsistent with the requirements of Code Section 401(a)(9) and regulations
thereunder.  The rules set forth in the Plan regarding time of commencement of
distribution and method of distribution shall be in lieu of the default
provisions in IRS Regulation Sections 1.401(a)-1, 1.401(a)(9)-1 and
1.401(a)(9)-2.  For purposes of determining compliance with Code Section
401(a)(9), life expectancies shall not be recalculated.

 

 

 

 

 

(b)

Paragraph (a) above shall not apply with respect to distributions made for
calendar years beginning on or after January 1, 2002.  With respect to
distributions under the Plan made for calendar years beginning on or after
January 1, 2002, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Internal Revenue Code in accordance with the
regulations under Section 401(a)(9) that were proposed on January 17, 2001,
notwithstanding any provision of the Plan to the contrary.  This paragraph (b)
shall continue in effect until the end of the last calendar year beginning
before the effective date of final regulations under Section 401(a)(9) or such
other date as may be specified in guidance published by the Internal Revenue
Service.

21

--------------------------------------------------------------------------------




 

3.07

Re-employment.

          If a former Employee is reemployed by the Company at a time when he is
receiving a pension hereunder, the Employee’s pension benefit shall be suspended
throughout the period of his reemployment.  No payment shall be withheld unless
the Company notifies the Employee by personal delivery or first class mail
during the first calendar month or payroll period in which the Plan withholds
payments that his or her benefits are suspended.  Such notification shall
contain a description of the specific reasons why benefit payments are being
suspended, a description of this provision relating to the suspension of
payments, a copy of such provision, and a statement to the effect  that
applicable Department of Labor regulations may be found in 29 CFR
Section 2530.203.3.  In addition, the notice shall inform the Employee of the
Plan’s procedures for affording a review of the suspension of benefits. 
Requests for such review shall be considered in accordance with the claims
procedure described in Part A.  The notification described in this paragraph
shall also be provided in the case of an Employee who continues in employment
beyond Normal Retirement date.

          Upon such Employee’s subsequent cessation of reemployment the pension
benefit payable to or with respect to such Employee, if any, shall resume upon
the Benefit Resumption Date, which shall be the first day of the calendar month
following the calendar month in which the Employee terminates reemployment.

          From and after the Benefit Resumption Date, the Pension payable under
this Plan, if any, to or with respect to a former Employee who is reemployed by
the Company as an Employee shall be determined as follows:

 

(a)

The Basic Pension payable under whichever Section of the Plan is applicable to
the Employee at the time of the termination of his reemployment shall be
calculated as provided in such Section based on his Average Annual Compensation,
Final Average Compensation and Covered Compensation at the time of termination
of his reemployment (or such other factor relevant under the minimum benefit
rules of this Plan at the time of his termination) and based on his number of
initial years of Credited Service and his years of Credited Service during his
period of reemployment; provided, however, that any increase in the Employee’s
Basic Pension as so determined over the Basic Pension payable to him prior to
his reemployment shall be reduced by an offset to take into account the fact
that pension benefits (other than the Disability Pension payable under Section
3.03) have been previously paid to such Employee.  Such offset shall be the
Actuarial Equivalent of pension benefits previously distributed to the Employee
computed by accumulating each payment made at 5% compound annual interest to
date of re-commencement of benefits and then converting such aggregate
accumulated values into a Basic Pension based on the factors described in
Section 1.02.

 

 

 

 

 

(b)

(i)

In the case of a reemployed Employee whose initial termination of employment was
after his Normal Retirement Date, whether the Employee’s benefit upon
termination of employment is paid as a Basic Pension or under one of the other
options available under the Plan depends on the form of settlement option in
effect for such Employee prior to his reemployment.  Reemployment shall not
entitle such Employee to revise such settlement option.

22

--------------------------------------------------------------------------------




 

 

(ii)

In the case of an Employee whose initial termination of employment was prior to
Normal Retirement Date, the portion of his pension payable upon termination of
reemployment which is not in excess of his pension payable prior to reemployment
shall continue to be paid under the settlement option in effect for such
Employee prior to reemployment.  Reemployment shall not entitle such Employee to
revise such settlement option as to such portion of his benefit.  However, the
usual rules regarding election of form of payment set forth in Section 3.04
shall apply to that portion of his Basic Pension  following reemployment which
is in excess of his Basic Pension accrued to the date of his first termination
of employment.

 

 

 

 

 

(c)

On the Employee’s Benefit Resumption Date [or his actual retirement date in the
case of a late retiring Employee under Section 3.01(b)], the Employee shall also
be paid the amount of benefit which would have been paid to the Employee during
any calendar month of his reemployment period (or, in the case of a late
retiring Employee under Section 3.01(b), the period after his Normal Retirement
Date until his actual retirement date) had he not been reemployed (or, in the
case of a late retiring Employee, had he not continued in employment) if in such
calendar month the Employee had less than 40 Hours of Service (as Hours of
Service are defined in Section 1.22 but excluding Hours of Service which are
attributable to authorized leaves of absence other than for service in the Armed
Forces of the United States).  The benefit due with respect to any such month in
which the Employee had less than 40 such Hours of Service shall be increased by
interest at the rate of 6% compounded annually for the period from the date the
payment for such month would have been made had the Employee not been reemployed
(or, in the case of a late retiring Employee, had he not continued in
employment) until the Employee’s Benefit Resumption Date [or his actual
retirement date in the case of a late retiring Employee under Section 3.01(b)]. 
In the event of the Employee’s death while reemployed (or, in the case of a late
retiring Employee, while continuing in employment beyond Normal Retirement
Date), the benefits due with respect to any such month in which the Employee had
such 40 Hours of Service shall be paid to the beneficiary, if any, specified in
the settlement option in effect prior to the Employee’s reemployment or, if no
such beneficiary was designated or is surviving, to the Employee’s estate.

 

 

 

 

(d)

(i)

With respect to an Employee described in subparagraph (b)(i) above, if the
reemployed Employee dies while reemployed, no Survivor Income Benefit will be
paid with respect to such Employee under the provisions of Article V.  In the
event of such Employee’s death while reemployed, the benefit, if any, payable
shall depend on whether the settlement option in effect for the Employee prior
to his reemployment provided for a continuing payment upon the Employee’s death
and whether the recipient of such payment survives the Employee.  The amount of
the payment, if any, shall be the amount which would have been due to the
contingent annuitant had the Employee retired on the day immediately preceding
the date of his death, immediately commenced to receive his pension and then
died.

23

--------------------------------------------------------------------------------




 

 

(ii)

With respect to an Employee described in subparagraph (b)(ii) above, if such
individual dies while reemployed, a Survivor Income Benefit will be paid with
respect to such Employee under the provisions of Article V.  Such Survivor
Income benefit shall be computed with respect to that part of the individual’s
Basic Pension accrued to the date of his death while reemployed which is in
excess of the Basic Pension he had earned to the date of his first termination
of employment.  No Survivor Income Benefit shall be paid with respect to that
part of the Employee’s pension accrued to the date of his first termination of
employment.  With respect to that portion of his pension, the benefit, if any,
payable shall depend on whether the settlement option in effect for the Employee
prior to his reemployment provided for a continuing payment upon the Employee’s
death and whether the recipient of such payment survives the Employee.  The
amount of the payment, if any, shall be the amount which would have been due to
the contingent annuitant had the Employee retired on the day immediately
preceding the date of his death, immediately commence to receive his pension and
then died.

 

 

 

 

 

(e)

An Employee may request, and the Company in a reasonable amount of time will
render, a determination of whether any specific contemplated reemployment or
continued employment beyond Normal Retirement Date with the Company will result
in a suspension of benefits.  Such request shall be processed in accordance with
the usual Plan claims procedure.

 

 

 

 

(f)

If any individual is reemployed following receipt of a lump sum distribution
under this Plan, the Basic Pension payable to such person shall be calculated
based upon the Average Annual Compensation, Final Average Compensation and
Covered Compensation in effect at the time of his termination of reemployment
and his number of years of initial Credited Service and his years of Credited
Service during his reemployment; provided, however, that such Basic Pension
shall be reduced by the Actuarial Equivalent of the lump sum amount previously
paid to him.

24

--------------------------------------------------------------------------------




 

3.08

Special Additional Pension.

          For each Employee identified below by the Employee’s Social Security
Number, the monthly Accrued Pension payable at Normal Retirement Date as
otherwise determined under Section 1.01 shall also include the additional
monthly amount shown below:

Social Security No. of Employee

 

Additional Monthly Amount
of Accrued Pension Payable to Employee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

XXX-XX-XXXX

 

$2,794.37

XXX-XX-XXXX

 

$3,188.20

          In the event the special additional pension is payable prior to normal
retirement date pursuant to Section 3.02 or Article IV hereof, it shall be
reduced at the rate of ½% per month for each month that the benefit commencement
date precedes Normal Retirement Date.

25

--------------------------------------------------------------------------------




ARTICLE IV
SEVERANCE BENEFIT

          4.01     Deferred Vested Pension.

          An Employee shall be entitled to a Basic Pension if his employment
with the Company is terminated (other than by retirement or death) after he has
completed five years of Vesting Service.

          4.02     Payment Procedures.

          A former Employee will receive his Deferred Vested Pension in an
amount equal to his Normal Accrued Pension beginning on his Normal Retirement
Date.  However, if he had completed 15 years of Credited Service prior to his
termination, he may elect to receive his Deferred Vested Pension commencing on
the first of any month coincident with or next following his 55th birthday by
filing a written application no earlier than 90 days prior to such early
commencement date.  In such event, he shall be entitled to receive a benefit
which is an amount equal to his Early Accrued Pension determined as of his early
commencement date.  Payment of the Deferred Vested Pension shall be made in the
manner specified under Section 3.04.  In the circumstance in which a former
Employee files a written application after his Normal Retirement Date, he shall
be entitled to receive a benefit on his Annuity Starting Date which is an amount
equal to the Actuarial Equivalent value of his Normal Accrued Pension as defined
in Section 1.02.

          4.03     Election of Former Vesting Provisions.

          In the event the eligibility requirements of this Plan for a Deferred
Vested Pension are hereafter directly or indirectly amended or such requirements
of any preceding Plan have been amended by adoption of this amendment and
restatement, any Employee who has completed at least three (3) Years of Vesting
Service may elect to have his eligibility for a Deferred Vested Pension
determined without regard to such amendment by notifying the Committee in
writing during the election period as hereafter defined.  The election period
shall begin on the date such amendment is adopted and shall end no earlier than
the latest of the following dates:

 

(a)

The date which is 60 days after the date the amendment is adopted;

 

 

 

 

(b)

The date which is 60 days after the day the Plan amendment becomes effective; or

 

 

 

 

(c)

The date which is 60 days after the day the Employee is issued written notice of
the amendment by the Company or Committee.  Such election shall be available
only to an individual who is within the group of employees designated as
eligible to participate hereunder at the time such election is made and such
election shall be irrevocable.

 

 

 

 

4.04

Effect of Termination Prior to Eligibility for a Deferred Vested Pension.

          Any individual who terminates employment prior to becoming eligible
for a Deferred Vested Pension shall be deemed to have had an immediate
distribution of his vested interest (which is zero) in his Accrued Pension in
the Plan and his unvested interest in his Accrued Pension (which is 100% of his
Accrued Pension) shall be deemed to be immediately forfeited.  In the event such
individual is reemployed prior to incurring five or more consecutive Breaks in
Service, he shall be deemed to have repaid such deemed distribution at the time
of reemployment and his previously forfeited Accrued Pension shall be restored.

26

--------------------------------------------------------------------------------




ARTICLE V

DEATH BENEFITS

 

5.01

Survivor Income Benefit.

 

 

 

 

(a)

If any Employee who is entitled to a Deferred Vested Pension under Article IV
(or any former Employee who was entitled to a Deferred Vested Pension under the
terms of the Plan as in effect at the time of his termination of employment)
dies before his Annuity Starting Date and if he is married on his date of death,
then his surviving spouse shall be entitled to a monthly benefit for life (the
“Survivor Income Benefit”).

 

 

 

 

(b)

Payment of the Survivor Income Benefit will commence on the first day of the
month following the later of (i) the Employee’s or former Employee’s date of
death or (ii) the date which would have been the Normal Retirement Date of the
Employee or former Employee.  However, if the Employee had completed 15 years of
Vesting Service, then following the Employee’s death the Employee’s spouse may
elect instead to commence earlier receipt of the Survivor Income Benefit
beginning on the first day of any month commencing after the later of (i) the
55th anniversary of the Employee’s date of birth or the (ii) date of the
Employee’s death.

 

 

 

 

(c)

The monthly amount of the Survivor Income Benefit payable to the surviving
spouse shall be an amount equal to what such spouse would have received under
the survivor portion of the Joint and Survivor Pension which would have been
payable to the Employee or former Employee if he had commenced to receive a
Joint and Survivor Pension on the date payments commence under paragraph (b)
above based on his Credited Service, Covered Compensation, Final Average
Compensation and Average Annual Compensation at the time of his death or earlier
termination (or such other factors relevant under the minimum benefit rules of
this Plan at the time of his termination) and died on the day after commencing
to receive benefits.

 

 

 

 

5.02

After Annuity Starting Date.

          No benefits shall be payable under Section 5.01 if an Employee’s
Annuity Starting Date has occurred prior to his death.  In such case, the form,
payee and amount of benefit payable, if any, shall be in accordance with the
option applicable to the Employee as a result of his election or non-election
under Section 3.04.

 

5.03

Death Before Annuity Starting Date.

          Except for the Survivor Income Benefit under Section 5.01, no benefits
shall be payable under this Plan with respect to any Employee who dies before
his Annuity Starting Date.

27

--------------------------------------------------------------------------------




ARTICLE VI

TRANSFERS

 

6.01

From or to Another Defined Benefit Plan of the Company.

 

 

 

 

(a)

If an Employee participating in this Part B is transferred to a position with
the Company which makes him ineligible for continued coverage under this Part B
but he then becomes covered by Part C or another private non-governmental
defined benefit plan (the “Other Plan”) maintained by the Company, upon his
termination of employment eligibility for a pension and the amount of such
pension, if any, shall be determined under the provisions of Part C or the Other
Plan based upon his total Credited Service (i.e., his Credited Service under
this Part B plus his Credited Service under Part C or the Other Plan) with the
Company.  His pension, if any, shall be paid as follows:  From Part C or the
Other Plan, the Employee will receive the pension payable under Part C or the
Other Plan based on his total Credited Service (Credited Service under this Part
B plus Credited Service under Part C or such Other Plan) with the Company
reduced by his Accrued Pension hereunder at the time of his transfer.  From this
Plan, he shall receive an amount equal to his Accrued Pension hereunder at the
time of his transfer.

 

 

 

 

(b)

If an Employee is transferred from another group of employees who are ineligible
for coverage under this Part B but who are covered under Part C or the Other
Plan so that the Employee becomes eligible for coverage under this Part B, upon
his termination of employment eligibility for a pension and the amount of such
pension, if any, shall be determined under the provisions of this Part B based
upon his total Credited Service (i.e., his Credited Service under this Part B
plus his Credited Service under Part C or the Other Plan) with the Company.  His
pension, if any, shall be paid as follows: From this Part B the Employee will
receive the pension payable under this Part B based upon his total Credited
Service with the Company reduced by his Accrued Pension under Part C or the
Other Plan at the time of his transfer.  From Part C or the Other Plan he shall
receive an amount equal to his Accrued Pension thereunder at the time of his
transfer.

 

 

 

 

(c)

For purposes of determining an Employee’s eligibility for a Deferred Vested
Pension under this Part B or Part C or any Other Plan, his total Vesting Service
as determined under the rules of this Part B with the Company shall be taken
into account.

 

 

 

 

6.02

From or to a Defined Contribution Plan of the Company.

 

 

 

 

(a)

If an Employee participating in this Part B is transferred to a position with
the Company which makes him ineligible for continued coverage under this Part B
and in his new position he is either covered under a defined contribution plan
(or not covered by any plan), he shall retain the Accrued Pension which he had
as of the last day of the month in which such transfer occurs.  He shall
continue to be credited with Vesting Service (but not Credited Service) as long
as he remains in the employ of the Company.  Upon termination of employment,
eligibility for a pension hereunder shall be based upon his total Vesting
Service, but the amount of such pension shall be based upon his Accrued Pension
as of the last day of the month in which his transfer occurs.

28

--------------------------------------------------------------------------------




 

(b)

If a person is transferred from a position with the Company in which he is
ineligible for coverage under this Part B (and in which he is either covered
under a defined contribution plan or not covered under any plan) to a position
with the Company in which he is eligible for coverage under this Part B he shall
be credited with Vesting Service (but not Credited Service) under the rules of
this Part B for his prior employment in the ineligible position.

 

 

 

 

6.03

Transfer from or to an Affiliated Employer.

 

 

 

 

(a)

If an Employee participating in this Part B is transferred to a position with an
Affiliated Employer which makes him ineligible for continued coverage under this
Part B, he shall retain the Accrued Pension which he had as of the last day of
the month in which such transfer occurs.  He shall continue to be credited with
Vesting Service (but not Credited Service) as long as he remains in the employ
of the Affiliated Employer.  Upon termination of employment, eligibility for a
pension hereunder shall be based upon his total Vesting Service, but the amount
of such pension shall be based upon his Accrued Pension as of the last day of
the month in which his transfer occurs.

 

 

 

 

(b)

If a person is transferred from a position with an Affiliated Employer in which
he is ineligible for coverage under this Part B to a position with the Company
in which he is eligible for coverage under  this Part B he shall be credited
with Vesting Service (but not Credited Service) under the rules of this Part B
for his prior employment in the ineligible position.

29

--------------------------------------------------------------------------------




ARTICLE VII
IMPACT OF AMENDMENTS ON PRIOR RETIRED
OR TERMINATED EMPLOYEES

 

7.01

General Rule.

          It is recognized that this Plan has been amended and will continue to
be amended from time to time.  Unless otherwise specifically stated in the
amendment to the contrary, no amendment to this Plan shall have any
applicability to persons who retired or otherwise terminated employment prior to
the effective date of such amendment.  The benefits of such persons shall be
governed by the provisions of the Plan as in effect at the time of their
retirement or earlier termination of employment.

 

7.02

Exception.

          Notwithstanding Section 7.01, any individual who terminated employment
prior to January 1, 1989 and has not commenced receipt of his pension shall
automatically be eligible for the Survivor Income Benefit described under
Article V of either the Weyenberg Shoe Manufacturing Company Salaried Employees
Pension Plan or the Weyenberg Shoe Manufacturing Company Pension Plan for Hourly
Paid Staff Employees, whichever was applicable to him, as in effect on
December 31, 1988, regardless of whether such individual has affirmatively
elected such coverage and without any further charges being assessed for such
coverage other than charges due to periods prior to 1989 during which such
coverage was in effect.

30

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL PROVISIONS

 

8.01

Full Vesting Upon Attainment of Age 65.

          Notwithstanding any other provision hereof, an Employee who attains
his 65th birthday shall at such time become fully vested and nonforfeitable in
his benefit hereunder.  The amount and time of payment of such benefit shall be
determined as elsewhere provided herein, except that an Employee who terminates
prior to his Normal Retirement Date but on or after the later of (i) age 65 or
(ii) the fifth anniversary of the date he first became eligible to participate
in the Plan, shall be entitled to a Deferred Vested Pension under Section 4.01
even if he did not have five years of Vesting Service at the time of his
termination of employment.

 

8.02

Minimum Optional Form of Benefit.

 

 

 

 

 

(a)

Notwithstanding any provision hereof to the contrary, the pension payable to an
Employee in any form other than the Basic Pension shall be equal to the greater
of (1) the amount of the optional form of pension to which the Employee is
entitled under the terms of the Plan as described herein, including the method
and assumptions for computing actuarial equivalencies, or (2)(a) in the case of
an Employee terminated on or prior to August 31, 1985 the amount of optional
form of pension to which the Employee would have been entitled under the
optional form of payment in question on the date of termination of employment or
(b) in the case of an Employee who terminates after August 31, 1985 the amount
of optional form of pension to which the Employee would have been entitled had
the Employee terminated on August 31, 1985 and selected the optional form of
payment in question, determined for both clauses (a) and (b) under the terms of
the Weyenberg Shoe Manufacturing Company Pension Plan for Salaried Employees or
Weyenberg Shoe Manufacturing Company Pension Plan for Hourly Paid Staff
Employees, whichever was applicable to him, as in effect on December 31, 1983
(including the method and assumptions for computing actuarial equivalencies as
in effect as of December 31, 1983).

 

 

 

 

(b)

Notwithstanding any provision hereof to the contrary, the pension payable to an
Hourly Paid Staff Employee in any form other than the Basic Pension shall be
equal to the greater of:

 

 

 

 

 

(i)

The amount of the optional form of pension to which the Employee is entitled
under the terms of the Plan as described herein, including the method and
assumptions for computing actuarial equivalencies; or

 

 

 

 

 

 

(ii)

The amount of optional form of pension to which the Employee would have been
entitled (if that optional form was available under the Hourly Plan) on the same
benefit commencement date under the same optional form, determined by applying
the methods and assumptions for computing actuarial equivalencies under the
Weyenberg Shoe Manufacturing Company Pension Plan for Hourly Paid Staff
Employees as in effect on December 31, 1988 to his Accrued Pension under
whichever is applicable of either Section 1.01(b)(iv) or Section 1.01(c)(iv).

31

--------------------------------------------------------------------------------




 

 

 

 

8.03

Small Amounts.

          The Actuarial Equivalent lump sum value of an Employee’s Pension under
Section 3.01, 3.02 or 4.01, whichever is applicable, shall be paid to the
Employee as soon as administratively practicable following his termination of
employment in lieu of the monthly Pension otherwise payable under the Plan if on
the date of distribution such Actuarial Equivalent lump sum value is less than
$3,500 ($5,000 after 1997) (or such other amount as may be specified from time
to time under the Internal Revenue Code and regulations thereunder).  If the
Employee’s Annuity Starting Date, as defined in Section 1.05(i), shall already
have occurred, lump sum payment shall be made only if the Employee so elects
and, if he is married, the Employee’s spouse has consented to such election in
accordance with Section 3.04.  Persons who are not already in pay status and who
terminate before this Section became effective shall be subject to this Section
and shall receive the distributions called for by this Section as soon as
practicable.

32

--------------------------------------------------------------------------------




ARTICLE IX

COVERAGE OF ADLER SHOE SHOPS, INC. EMPLOYEES

          9.01     Effective Date.

          Salaried Employees and Hourly Paid Staff Employees of Adler Shoe
Shops, Inc., became covered from and after January 1, 1980 - the effective date
of participation in the Plan by Adler Shoe Shops, Inc.  Effective July 17, 1988
Adler Shoe Shops, Inc. was merged into Nunn-Bush Shoe Company.  However, those
individuals who had formerly worked for Adler Shoe Shops, Inc. who had been
covered hereunder became employees of Weyenberg Shoe Manufacturing Company on
July 17, 1988 and continued to be covered hereunder from July 17, 1988 forward.

          9.02     Service.

          Each employee described in Section 9.01 shall be credited with one
year of Vesting Service and one year of Credited Service for each “Year of
Service” credited to him prior to January 1, 1980 under the plan maintained by
Adler Shoe Shops, Inc. pursuant to the Shoe League Master Pension Trust (the
“Prior Plan”).  (Accrued benefits and assets sufficient to provide such Accrued
Benefits were transferred from the Prior Plan to this Plan and, accordingly,
service with Adler Shoe Shops, Inc. credited under the Prior Plan is properly
treated as service credited under this Plan, including (pursuant to Code
Section 414(a)) service with Adler prior to the time it became affiliated with
the Company.)  Vesting Service and Credited Service for employment from and
after January 1, 1980 shall be determined in accordance with the rules of the
Plan.

          9.03     No Reduction of Benefits.

          Notwithstanding any other provision hereof, the Accrued Pension
applicable to any individual described in Section 9.01 shall not be less than
the accrued benefit of each such person under the Prior Plan as of December 31,
1979.

33

--------------------------------------------------------------------------------




THE WEYCO GROUP, INC. PENSION PLAN

PART C

Amended and Restated Effective January 1, 2006

--------------------------------------------------------------------------------




THE WEYCO GROUP, INC. PENSION PLAN

PART C

Table of Contents

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

PREAMBLE

 

 

ARTICLE I

     DEFINITIONS

1

 

 

 

1.01

 

“Accrued Pension”

1

1.02

 

“Actuarial Equivalent”

1

1.03

 

“Actuary”

1

1.04

 

“Affiliated Employer”

1

1.05

 

“Basic Pension”

2

1.06

 

“Benefit Rate”

2

1.07

 

“Break in Service”

2

1.08

 

“Company”

3

1.09

 

“Credited Service”

3

1.10

 

“Disability”

3

1.11

 

“Effective Date”

3

1.12

 

“Employee”

3

1.13

 

“Employee Year”

3

1.14

 

“ERISA”

3

1.15

 

“ERISA Amendment Date”

4

1.16

 

“Hour of Service”

4

1.17

 

“Joint and Survivor Pension”

4

1.18

 

“Labor Agreement”

4

1.19

 

“Pension Agreement”

4

1.20

 

“Plan”

4

1.21

 

“Plan Year”

4

1.22

 

“Retirement Date”

4

1.23

 

“Union”

5

1.24

 

“Vesting Service”

5

 

 

 

 

ARTICLE II

     RETIREMENT BENEFIT

7

 

 

 

2.01

 

Normal Retirement

7

2.02

 

Early Retirement

7

i

--------------------------------------------------------------------------------




Table of Contents
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

2.03

 

Method of Payment - Joint and Survivor Pension

7

2.04

 

Re-employment

10

2.05

 

Required Distributions

13

2.06

 

Special Requirements

14

2.07

 

Impact of Amendments on Prior Retired or Terminated Employees

15

 

 

 

 

ARTICLE III

     DISABILITY BENEFIT

16

 

 

 

3.01

 

Eligibility and Payment

16

3.02

 

Duration of Payment

16

 

 

 

 

ARTICLE IV

     SEVERANCE BENEFITS

18

 

 

 

4.01

 

Deferred Vested Pension

18

4.02

 

Required Procedures

18

4.03

 

Election of Former Vesting Provisions

19

4.04

 

Nonforfeitable Upon Attainment of Age 65

19

 

 

 

 

ARTICLE V

     DEATH BENEFITS

20

 

 

 

5.01

 

Before Benefits Commence

20

5.02

 

After Benefit Commencement Date

22

 

 

 

 

ARTICLE VI

     TRANSFERS

23

 

 

 

ARTICLE VII

     PLAN AMENDMENT

25

 

 

 

7.01

 

Amendment in General

25

7.02

 

Qualification Amendments by the Company

25

 

 

 

 

ARTICLE VIII

     GENERAL PROVISIONS

26

 

 

 

8.01

 

Minimum Optional Form of Benefit

26

8.02

 

Small Amounts

26

8.03

 

Retirement During Authorized Absence

26

ii

--------------------------------------------------------------------------------




THE WEYCO GROUP, INC. PENSION PLAN

PART C

PREAMBLE

          This document sets forth the terms and provisions of Part C of the
Weyco Group, Inc. Pension Plan.  Employees eligible under this Part C are those
employees who would have been eligible under the Weyco Group Inc. Shoe
Production Workers Pension Plan had it not been merged into the Weyco Group,
Inc. Pension Plan.  This Part C is restated effective as of January 1, 2006
(except to the extent a different effective date for a particular provision is
otherwise specified.)

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

          Words and phrases appearing in this Part C shall have the respective
meanings set forth in this Article, unless the context clearly indicates to the
contrary.  Any reference to an Article or Section shall mean an Article or
Section in this Part C unless specified to the contrary.  Any capitalized term
used in this Part C which is not defined in Part C shall have the same meaning
as in Part A of the Plan.

          1.01     “Accrued Pension” means the unreduced pension of an Employee
in the event of his termination of employment with the Company for any reason
before Normal Retirement Date or the earlier termination of the Plan or his
transfer to a position with the Company which makes him ineligible for continued
coverage hereunder, which shall be an amount equal to the Benefit Rate in effect
at the date of his termination or termination of the Plan or such transfer based
on his Credited Service as of the date of his termination or the earlier
termination of the Plan or such transfer.

          1.02     “Actuarial Equivalent” shall mean a benefit having the same
value as the benefit it replaces.  Except as otherwise specifically provided in
the Plan, actuarial equivalents shall be determined on the basis of 8% interest
and the UP-1984 mortality table with no adjustment in ages for Participants and
with ages set back four years for joint pensioners or alternate payees.  For
purposes of computing Actuarial Equivalent present value for purposes of lump
sum distributions the foregoing assumptions shall be utilized, except that if
the PBGC interest rate (immediate or deferred annuity rate, whichever is
appropriate) to be used for determining the present value of a lump sum
distribution on plan termination as of the first day of the year in which
distribution is made is lower than the interest rate specified in Exhibit A-1,
such lower PBGC rate shall be used; provided, however, that for purposes of
calculating lump sums, the interest assumption used shall be the “applicable
interest rate” and the mortality assumption used shall be the “applicable
mortality table.”  The term ‘applicable mortality table’ means the table
prescribed by the IRS from time to time pursuant to Code Section 417(e) as
amended by Public Law 103-465.  The term “applicable interest rate” means the
annual rate of interest on 30-year Treasury securities as published by the IRS
for the month second next preceding the month in which occurs the first day of
the Plan Year in which distribution is made; e.g. the rate published for
November 1999 to be used for all distributions in 2000, the November 2000 rate
for 2001 distributions, etc.

          1.03     “Actuary” means an individual actuary enrolled with the
Federal Joint Plan Administrator for the Enrollment of Actuaries selected by the
Plan Administrator or a firm of actuaries at least one of whose members is so
enrolled.

          1.04     “Affiliated Employer” means each corporation which is
included as a member of a controlled group with the Company and trades or
businesses, whether or not incorporated, which are under common control by or
with the Company within the meanings of Sections 414(b) and (c) of the Internal
Revenue Code and shall include members of the same “affiliated service group”
within the meaning of Code Section 414(m) or deemed as such pursuant to
regulations under Code Section 414(o).

1

--------------------------------------------------------------------------------




          1.05     “Basic Pension” means a pension which shall be payable for
the life of the recipient (before any reduction for Joint and Survivor Pension
benefit), the last payment to be made as of the first day of the month in which
his death occurs.

          1.06     “Benefit Rate” means as of January 1, 1976, a monthly amount
equal to $3.50 for each year of Credited Service.  From and after January 1,
1977, “Benefit Rate” means a monthly amount equal to $3.75 for each year of
Credited Service.  From and after March 16, 1979, “Benefit Rate” means a monthly
amount equal to $4.25 for each year of Credited Service.  From and after
February 16, 1981, “Benefit Rate” means a monthly amount equal to $4.50 for each
year of Credited Service.  From and after March 1, 1982, “Benefit Rate” means a
monthly amount equal to $5.00 for each year of Credited Service.  From and after
February 7, 1983, “Benefit Rate” means a monthly amount equal to $5.25 for each
year of Credited Service.  From and after March 6, 1984, “Benefit Rate” means a
monthly amount equal to $5.50 for each year of Credited Service from and after
March 4, 1985, “Benefit Rate” means a monthly amount equal to $5.75 for each
year of Credited Service.  From and after November 16, 1987, ‘Benefit Rate’
means a monthly amount equal to $6.00 for each year of Credited Service.  From
and after January 7, 1991, ‘Benefit Rate’ means a monthly amount equal to $6.25
for each year of Credited Service.  From and after March 9, 1992, ‘Benefit Rate’
means a monthly amount equal to $6.50 for each year of Credited Service.  From
and after March 8, 1993, ‘Benefit Rate’ means a monthly amount equal to $7.00
for each year of Credited Service.  From and after February 21, 1994, ‘Benefit
Rate’ means a monthly amount equal to $7.25 for each year of Credited Service. 
From and after March 6, 1995, ‘Benefit Rate’ means a monthly amount equal to
$7.50 for each year of Credited Service.  From and after March 11, 1996,
‘Benefit Rate’ means a monthly amount equal to $7.75 for each year of Credited
Service.  From and after March 10, 1997, ‘Benefit Rate’ means a monthly amount
equal to $8.00 for each year of Credited Service.  From and after March 2, 1998,
‘Benefit Rate’ means a monthly amount equal to $9.00 for each year of Credited
Service.  From and after February 28, 2000, ‘Benefit Rate’ means a monthly
amount equal to $9.50 for each year of Credited Service.  From and after
February 26, 2001, ‘Benefit Rate’ means a monthly amount equal to $10.00 for
each year of Credited Service.

          1.07      “Break in Service” means any Employee Year during which the
Employee does not complete 500 Hours of Service in the aggregate with the
Company or any Affiliated Employer.  Solely for the purpose of determining
whether or not a Break in Service occurs under this Plan for terminations after
1984, up to 501 Hours of Service shall be credited during the continuation of
any maternity or paternity absence, as such absences are defined in paragraph
202(b)(5) of ERISA, either in the Employee Year of its commencement if a
Participant would otherwise have fewer than 501 Hours of Service in that year,
or, if not, then in the following Employee Year.  Such Hours of Service shall be
credited at the same rate as normally would occur but for such absence, or, in
the case of uncertainty, at the rate of eight hours of service per day of
absence.  If the Employee does not return to the performance of duties for the
Company or for an Affiliated Employer by the first business day of the first
Employee Year after such maternity or paternity hours are credited, then a Break
in Service may be deemed to commence either on that date or on such later date
as any authorized leave of absence given in connection with or during the
maternity or paternity absence shall have ended without return of the Employee
to such active duties.  Nothing in this Section shall be understood to establish
or alter any Employer policy with respect to maternity or paternity leaves for
any purpose other than the determination of Breaks in Service under this Plan.

2

--------------------------------------------------------------------------------




          1.08     “Company” means Weyco Group, Inc. or any successor by merger,
purchase or otherwise.

          1.09     “Credited Service” means time spent by an Employee in the
employment of the Company which is relevant for purposes of determining benefit
amount.  Credited Service shall be equal to the Employee’s Vesting Service
except that Vesting Service attributable to Hours of Service with an Affiliated
Employer or to Hours of Service during periods when he was employed by the
Company other than as an Employee as defined herein or to periods of employment
with Sportwelt Shoe Company, Inc. of Wisconsin (and its predecessors) shall be
subtracted.

          1.10     “Disability” shall be deemed to exist when the Employee is
found by the Plan Administrator on the basis of a report by a physician
appointed by the Plan Administrator to be wholly and permanently prevented from
engaging in any occupation or employment for wage or profit as a result of
injury or disease, either occupational or non-occupational in cause. 
Notwithstanding the foregoing, the term “Disability” shall exclude for the
purposes of the Plan, any disability found by the Plan Administrator to have
been incurred while the Employee was engaged in a criminal enterprise, or which
consists of chronic alcoholism or addiction to narcotics, or is the result of an
injury intentionally self-inflicted by the Employee, or any disability resulting
from service in the armed forces of any country.

          1.11     “Effective Date” means November 4, 1957.

          1.12     “Employee” means any person employed by the Company to whom
the benefits of this Plan have been made available by the Pension Agreement with
the Union.  Any such person shall be covered under the Plan commencing with his
date of hire by the Company; provided that any person who was hired by the
Company prior to the ERISA Amendment Date and who was excluded from coverage
under the Plan as in effect prior to the ERISA Amendment Date because not a
regular full-time employee and who is still in the employ of the Company on the
ERISA Amendment Date shall be covered commencing on the ERISA Amendment Date and
his Vesting Service and Credited Service shall be counted only from and after
the ERISA Amendment Date.  “Leased Employees” within the meaning of Internal
Revenue Code Section 414(n) shall not be eligible to participate in this Plan
because they do not come within the foregoing definition.  Notwithstanding any
other provision of this Plan to the contrary, no individual shall be covered
hereunder while classified other than as an eligible “Employee” by the Employer
with respect to its payroll practices (including, but not limited to, an
independent contractor or an employee of an independent contractor, a consultant
or a temporary help agency worker) during the period of such classification,
regardless of any subsequent reclassification arising as a matter of law or
otherwise.

          1.13     “Employee Year” means with respect to each Employee, the 12
month period commencing with his employment commencement date and each
succeeding 12 month period.  The employment commencement date of any person
previously excluded because not a regular full-time employee who becomes covered
as an Employee on the ERISA Amendment Date shall be deemed to be the ERISA
Amendment Date.

          1.14     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

3

--------------------------------------------------------------------------------




          1.15     “ERISA Amendment Date” means January 1, 1976.

          1.16     “Hour of Service” means each hour for which an Employee is
either directly or indirectly paid, or entitled to payment by the Company or an
Affiliated Employer for the performance of duties for the Company or an
Affiliated Employer, whether as an Employee as defined herein or as an employee
of the Company or an Affiliated Employer prior to or subsequent to his becoming
an Employee hereunder.  In addition, Hours of Service shall include each hour of
paid absence.  Employees who are compensated other than on an hourly basis shall
be credited with 45 Hours of Service for each week in which they are paid or
entitled to be paid by the Company or an Affiliated Employer.  An Hour of
Service shall include each hour for which back pay, irrespective of mitigation
of damages, has been either awarded or agreed upon by the Company or an
Affiliated Employer.  Further, the term “Hour of Service” shall include periods
of time during which the Employee is on an authorized leave of absence or during
which his absence is due to service in the Armed Forces of the United States,
provided that he returns to employment upon the expiration of any such leave of
absence or within the period during which his reemployment rights are guaranteed
by law, with the Employee to be credited with the number of hours for each week
during such periods of time as he would accrue in a customary work week. 
Nonperformance Hours of Service shall be determined and credited, and all Hours
of Service shall be allocated to computation periods, in accordance with
Department of Labor Regulations 2530.200b-2(b) and (c).  No Employee shall be
credited more than once with Hours of Service with respect to the same actual
hours or weeks.

          1.17     “Joint and Survivor Pension” means a reduced pension payable
for the Employee’s life with 50% thereof continued after his death to, and for
the life of, his Eligible Spouse.  For an Employee and Eligible Spouse the same
age, the reduced pension is equal to .902 multiplied by the Basic Pension
otherwise payable to the Employee.  The reduction factor is increased .004 for
each full year that the Eligible Spouse’s age exceeds the Employee’s age and
decreased .004 for each full year that the Eligible Spouse’s age is less than
the Employee’s age.

          1.18     “Labor Agreement” means the Company’s Labor Agreement with
the Union.

          1.19     “Pension Agreement” means the Company’s Pension Agreement
with the Union.

          1.20     “Plan”, as used in this Part C, shall mean this Part C of the
Weyco Group, Inc. Pension Plan unless the context clearly requires that the term
“Plan” shall mean the entire plan.

          1.21     “Plan Year” means the annual accounting period of the Plan,
which is the calendar year.

          1.22     “Retirement Date” means an Employee’s Normal Retirement Date,
Early Retirement Date, Disability Retirement Date or Deferred Vested Retirement
Date, whichever is applicable as follows:

 

(a)

“Normal Retirement Date” means the first day of the month coincident with or
next following the later of:

 

 

 

 

 

(i)

The date upon which the Employee attains age 65, or

4

--------------------------------------------------------------------------------




 

 

(ii)

The 5th anniversary of the date upon which a person first became an Employee.

 

 

 

 

 

(b)

“Early Retirement Date” means the first day of any month as of which the
Employee elects to retire prior to his reaching age 65 but after he has both
attained age 62 and completed 15 years of Credited Service.

 

 

 

 

 

(c)

“Disability Retirement Date” means the first of month following the date (after
the Employee has attained age 50 and completed 15 years of Credited Service or,
at any age, after he has completed 25 years of Credited Service and prior to
Normal Retirement Date) as of which an Employee is deemed to be disabled
pursuant to Section 1.10.

 

 

 

 

 

(d)

“Deferred Vested Retirement Date” means the first day of the month coincident
with or next following the date on which an Employee resigns from the service of
the Employer or is discharged before his Normal, Early or Disability Retirement
Date but after he has completed at least 5 years of Vesting Service.

          1.23     “Union” means local 651 of the Boot and Shoe Workers Union,
AFL-CIO, which has agreed with the Company to be covered by this Plan or as this
Plan may be modified.

          1.24     “Vesting Service” means time spent by an Employee in the
employment of the Company (or an Affiliated Employer after the ERISA Amendment
Date) which is relevant for purposes of determining eligibility for a Deferred
Vested Pension, determined in accordance with reasonable and uniform standards
and policies adopted by the Company from time to time, subject to the following
provisions:

 

(a)

Vesting Service shall equal the aggregate service obtained by adding an
Employee’s Pre-ERISA Service to his Post-ERISA Service, as set forth below:

 

 

 

 

 

 

(i)

“Pre-ERISA Service” means an Employee’s years of service with the Company prior
to his first Employee Year commencing on or after the ERISA Amendment Date as
determined under Section 8 of the Plan as in effect immediately prior to the
ERISA Amendment Date.  For purposes of this Section 1.24(a), an Employee who
entered employment with the Company after age 50 and prior to September 1, 1969
shall be given credit for employment with Sportwelt Shoe Company, Inc. of
Wisconsin (and its predecessors).

 

 

 

 

 

 

(ii)

“Post-ERISA Service” means an Employee’s years of service with the Company or
any Affiliated Employer, beginning with his first Employee Year commencing on or
after the ERISA Amendment Date, calculated on the basis of one full year for
each Employee Year in which the Employee has completed 1000 Hours of Service. 
If an Employee has less than 1000 Hours of Service for any Employee Year, he
shall not receive any Vesting Service for such year.  Notwithstanding the
preceding sentence, in the event the Employee has 500 or more Hours of Service
as defined in Section 1.16 in the Employee Year in which he terminates his
service for whatever reason, he shall be credited with one year of Post-ERISA
Vesting Service for such Plan Year.

5

--------------------------------------------------------------------------------




 

(b)

If an Employee incurs a Break in Service before he becomes entitled to a
Deferred Vested Pension, his Vesting Service shall be forfeited after the number
of his Breaks in Service equals or exceeds the period of such pre-break Vesting
Service, but not before he has 5 consecutive Breaks in Service.  If he is
subsequently reemployed before such forfeiture and before his Normal Retirement
Date, his prior Vesting Service shall be restored provided that he earns at
least one year of Vesting Service (1000 Hours in any Employee Year) following
his reemployment.  He shall receive no Vesting Service for the period during the
actual Break in Service.

 

 

 

 

 

(c)

If an Employee who incurs a Break in Service after he becomes entitled to a
Deferred Vested Pension is subsequently reemployed before Normal Retirement
Date, his prior Vesting Service shall be restored so long as he earns at least
one year of Vesting Service (1000 Hours in any Employee Year) following his
reemployment.

6

--------------------------------------------------------------------------------




ARTICLE II

RETIREMENT BENEFIT

 

2.01

Normal Retirement.

          Any present or future Employee whose active service with the Company
has been terminated on or after his Normal Retirement Date shall be entitled to
receive a Basic Pension which shall equal the applicable Benefit Rate at the
Employee’s Normal Retirement Date based on his Credited Service at such date. 
Payment of such pension shall be made in the manner specified under Section 2.03
commencing on the Employee’s Normal Retirement Date, or in the event of
retirement after Normal Retirement Date, on the first of the month coincident
with or next following the date of actual retirement (the “Late Retirement
Date”).

 

2.02

Early Retirement.

          An Employee who has completed 15 years of Credited Service may elect
to retire at any time after his 62nd birthday.  In such event, he shall receive
an immediate Basic Pension commencing on his Normal Retirement Date equal to his
Accrued Pension.  However, the Employee may elect to commence receipt of his
pension beginning on his Early Retirement Date or the first day of any
subsequent month.  In that event, he shall be eligible to receive an immediate
Basic Pension in the following reduced amount:

 

Age 62 retirement - 80% of the applicable Benefit Rate on his Early Retirement
Date based on his Credited Service at such date.

 

 

 

Age 63 retirement - 86.7% of the applicable Benefit  Rate on his Early
Retirement Date based on his Credited  Service at such date.

 

 

 

Age 64 retirement - 93.3% of the applicable Benefit Rate on his Early Retirement
Date based on his Credited Service at such date.

Payment of such pension shall be made in the manner specified in Section 2.03
commencing on the Employee’s Early Retirement Date.

 

2.03

Method of Payment - Joint and Survivor Pension.

 

 

 

 

(a)

A married Employee who has been married throughout the one-year period ending on
his benefit commencement date shall receive his benefit as a Joint and Survivor
Pension unless he elects in writing, during the applicable election period,
which shall be the ninety day period ending on his benefit commencement date or
such other period as may be required by applicable governmental regulations, to
receive his benefit as a Basic Pension and his spouse consents to his election,
in a manner acknowledging the effect of such election, in a writing witnessed by
a plan representative or notary public (unless the Employee can establish to the
satisfaction of the Plan Administrator that consent cannot be obtained because
the Employee’s spouse cannot be located or such other circumstances as may be
provided by applicable government regulations).  Such election of an alternative
form of payment will not be valid unless (1) the election designates a form of
payment (and beneficiary) which may not be changed without spousal consent or
(2) the consent of the spouse permits further designations as to the form of
payment (and beneficiary) by the Participant without any requirement of further
consent of the spouse; provided, however, that no general consent of the spouse
is valid, unless the general consent acknowledges that the spouse has the right
to limit consent to a specific beneficiary and a specific optional form of
benefit and that the spouse voluntarily elects to relinquish both of such
rights. 

7

--------------------------------------------------------------------------------




 

 

An Employee who married within one year before his benefit commencement date,
and has been married to that spouse for at least one year on his date of death
shall be deemed to have been married throughout the one year period ending on
his benefit commencement date.  An Employee who married within one year before
his benefit commencement date, and has been married for less than one year on
his benefit commencement date shall receive his benefit as a Basic Pension until
the first anniversary of his marriage, at which time his benefit shall be
converted to a Joint and Survivor Pension, unless he elects in writing during
the applicable election period specified above to receive his benefit as a Basic
Pension, and his spouse consents to his election, in a manner acknowledging the
effect of such election, in a writing, witnessed by a plan representative or
notary public (or the Employee can establish to the satisfaction of the Plan
Administrator that consent cannot be obtained because the Employee’s spouse
cannot be located or such other circumstances as may be provided by applicable
government regulations).  Such election of an alternative form of payment will
not be valid unless (1) the election designates a form of payment (and
beneficiary) which may not be changed without spousal consent or (2) the consent
of the spouse permits further designations as to the form of payment (and
beneficiary) by the Participant without any requirement of further consent of
the spouse; provided, however, that no general consent of the spouse is valid,
unless the general consent acknowledges that the spouse has the right to limit
consent to a specific beneficiary and a specific optional form of benefit and
that the spouse voluntarily elects to relinquish both of such rights.  An
Employee who is unmarried on his benefit commencement date shall receive his
benefit as a Basic Pension.  Any election made prior to the applicable election
period shall be invalid.

 

 

 

 

(b)

Not less than thirty nor more than ninety days prior to the Employee’s benefit
commencement date or within such reasonable period prior to the Employee’s
benefit commencement date as shall be determined by the Plan Administrator
consistent with applicable governmental regulations, the Plan Administrator
shall furnish to the Employee a written notification of the terms and conditions
of the Joint and Survivor Pension, the availability and effect of any election
under this Section to waive the Joint and Survivor Pension, the right of the
Employee and the Employee’s spouse with regard to electing against the Joint and
Survivor Pension under this Section 2.03, and the Employee’s right to revoke any
such election along with the effect of such revocation.  If an Employee makes a
request for additional information during the applicable election period, the
Plan Administrator shall furnish such information, in terms of dollars per
benefit payment, to the Participant within 30 days of such request.

8

--------------------------------------------------------------------------------




 

(c)

An Employee may revoke any election and make a new election with his spouse’s
consent at any time during the applicable election period as specified above. 
The new election must be consented to by the spouse in the same manner as
described above (unless the Employee can establish to the satisfaction of the
Plan Administrator that consent cannot be obtained because the Employee’s spouse
cannot be located or such other circumstances as may be provided by applicable
government regulations), unless the prior consent of the spouse expressly
permits election of the Basic Pension by the Employee without additional consent
by the spouse; provided, however, that no general consent of the spouse is
valid, unless the general consent acknowledges that the spouse has the right to
limit consent to a specific beneficiary and a specific optional form of benefit
and that the spouse voluntarily elects to relinquish both of such rights.

 

 

 

 

 

(d)

“Benefit commencement date” means “annuity starting date” as that term is used
in Internal Revenue Code Section 417(e), i.e., the first day of the first period
for which an amount is payable as an annuity or, in the case of a benefit not
payable in the form of an annuity, the first day on which all events have
occurred which entitle the Employee to payment of such benefit.

 

 

 

 

 

(e)

This paragraph (e) shall be applicable only in the circumstance where either due
to short notice provided by a Participant or administrative oversight, the
requirements of paragraph (c) above are not met for the Participant’s intended
Annuity Starting Date.  Notwithstanding any other provision of the Plan and
subject to the requirements set forth below, a Participant shall be permitted to
elect to waive the requirement that the written explanation of the Joint and
Survivor Pension be provided at least 30 days before the Annuity Starting Date
so long as that written explanation is provided more than 7 days in advance of
the date benefits actually commence (the “Benefit Commencement Date”) and,
notwithstanding any other provision of the Plan to the contrary, the Plan may
provide the written explanation of the Joint and Survivor Pension after the
Annuity Starting Date:

 

 

 

 

 

 

(i)

Any Annuity Starting Date elected hereunder shall be no earlier than the first
day of the month following the date the Participant first gives notice of his
desire to commence receipt of benefits or, if later, the first day upon which he
is eligible to commence receipt of benefits.

 

 

 

 

 

 

(ii)

If the Benefit Commencement Date is subsequent to the Annuity Starting Date,
then on the Benefit Commencement Date the Participant receives a lump-sum
payment equal to the monthly benefit payments that would have been made from the
Annuity Starting Date to the Benefit Commencement Date had benefits started on
the Annuity Starting Date plus an appropriate adjustment for interest calculated
using the applicable interest rate (as described in Section 1.02);

 

 

 

 

 

 

(iii)

The periodic payments beginning on the first of the month coincident with or
next following the Benefit Commencement Date for a Participant whose Annuity
Starting Date precedes the Benefit Commencement Date are in the same amount as
the periodic payments that would have been paid to the Participant had payment
actually commenced on the Annuity Starting Date.

9

--------------------------------------------------------------------------------




 

 

(iv)

The applicable election period does not end  before the 30th day after the date
on which such explanation is provided or, if the Participant elects, such 30 day
requirement may be waived as long as the distribution commences more than 7 days
after such explanation is provided.

 

 

 

 

 

 

(v)

The Participant’s spouse as of the Benefit Commencement Date consents (in the
manner described in paragraph (a) above) to any retroactive Annuity Starting
Date election if the survivor payments under a retroactive annuity are less than
the survivor payments would have been under an optional form of benefit that
would satisfy the requirements of the Joint and Survivor Pension on the Benefit
Commencement Date.

 

 

 

 

 

 

(vi)

The benefit distribution (including appropriate interest adjustments) based on a
retroactive Annuity Starting Date meets the requirements of Code Section 415
(and in the case of a non-annuity distribution Code Section 417(e)(3)) using the
Benefit Commencement Date for all purposes (including for determining the
applicable interest rate and the applicable mortality table).  The Plan is not
required to show compliance with Code Section 415 as of the Benefit Commencement
Date if that date is no more than twelve months after the retroactive Annuity
Starting Date.

          A Participant shall have until the later of (i) the Benefit
Commencement Date or (ii) the eighth day following the date the Participant is
provided with the explanation of the Joint and Survivor Pension in which to
revoke any waiver made by the Participant under this paragraph. 

 

(f)

Unless there is an administrative delay, distributions must start not more than
90 days after the Plan Administrator furnishes the Participant with the written
explanation of the Joint and Survivor Pension.

 

 

 

 

(g)

An Employee who terminated after September 1, 1974 and prior to August 23, 1984
who has not commenced to receive his benefits before August 23, 1984 shall
receive his benefit in the form of a Joint and Survivor Pension, if he is
married, under the terms of the Plan as in effect at the time of termination of
his employment unless he elects against such Joint and Survivor Pension in favor
of some other form of distribution available to him under the terms of the Plan
at the time he retired.  There shall be no spousal consent requirement
applicable to the waiver of the Joint and Survivor Pension by such an Employee.

 

 

 

 

2.04

Re-employment.

 

 

 

 

(a)

If a former Employee is reemployed by the Company at a time when he is receiving
a pension hereunder, the Employee’s pension benefit shall be suspended
throughout the period of his reemployment.

10

--------------------------------------------------------------------------------




 

 

Upon such Employee’s subsequent cessation of reemployment the pension benefit
payable to or with respect to such Employee, if any, shall resume upon the
Benefit Resumption Date, which shall be the first day of the calendar month
following the calendar month in which the Employee terminates reemployment.

 

 

 

 

 

 

 

From and after the Benefit Resumption Date, the Pension payable under this Plan,
if any, to or with respect to such a former Employee who is reemployed shall be
determined as follows:

 

 

 

 

 

 

 

(i)

With respect to an Employee who is reemployed, the Basic Pension payable at the
time of the termination of his reemployment shall be based on his years of
Credited Service and Benefit Rate at the time of termination of reemployment;
provided, however, that in the increase in the employee’s basic pension as so
determined over the Basic Pension payable to him prior to his reemployment shall
be reduced by an offset to take into account the fact that pension benefits
(other than Disability Benefits) have been previously paid to such Employee. 
Such offset shall be the Actuarial Equivalent of pension benefits previously
distributed to the Employee.

 

 

 

 

 

 

 

(ii)

(1)

In the case of a reemployed Employee whose initial termination of employment was
after his Normal Retirement Date, whether the Employee’s benefit upon
termination of employment is paid as a Basic Pension or under one of the other
options available under the Plan depends on the form of settlement option in
effect for such Employee prior to his reemployment.  Reemployment shall not
entitle such Employee to revise such settlement option.

 

 

 

 

 

 

 

 

(2)

In the case of an Employee whose initial termination of employment was prior to
Normal Retirement Date, the portion of his pension payable upon termination of
reemployment which is not in excess of his pension payable prior to reemployment
shall continue to be paid under the settlement option in effect for such
Employee prior to reemployment.  Reemployment shall not entitle such Employee to
revise such settlement option as to such portion of his benefit.  However, the
usual rules regarding election of form of payment set forth in Section 2.03
shall apply to that portion of his Basic Pension  following reemployment which
is in excess of his Basic Pension accrued to the date of his first termination
of employment.

 

 

 

 

 

 

 

(iii)

On the Employee’s Benefit Resumption Date (or date of his actual later
retirement in the case of a late retiring Employee under Section 2.01), the
Employee shall also be paid the amount of benefit which would have been paid to
the Employee during any calendar month of his reemployment period (or, in the
case of a late retiring Employee under Section 2.01, the period after his Normal
Retirement Date until his actual retirement date) had he not been reemployed
(or, in the case of a late retiring Employee, had he not continued in
employment) if in such calendar month the Employee had less than 40 Hours of
Service (as Hours of Service are defined in Section 1.16 but excluding Hours of
Service which are attributable to authorized leaves of absence other than for
service in the Armed Forces of the United States). 

11

--------------------------------------------------------------------------------




 

 

 

The benefit due with respect to any such month in which the Employee had less
than 40 such Hours of Service shall be increased by interest at the rate of 6%
compounded annually for the period from the date the payment for such month
would have been made had the Employee not been reemployed (or, in the case of a
late retiring Employee, had he not continued in employment) until the Employee’s
Benefit Resumption Date (or his actual retirement date in the case of a late
retiring Employee under Section 2.01).  In the event of a married Employee’s
death while reemployed (or, in the case of a late retiring Employee, while
continuing in employment beyond Normal Retirement Date), the benefits due with
respect to any such month in which the Employee had such 40 Hours of Service
shall be paid to the surviving spouse, if any, provided the Employee did not
elect, and his spouse consented, to receive his benefits in the form of the
Basic Pension.

 

 

 

 

 

 

 

(iv)

(1)

With respect to an Employee described in subparagraph (ii)(1) above, if the
reemployed Employee dies while reemployed, no Spouse’s Benefit will be paid with
respect to such Employee under the provisions of Article V.  In the event of
such Employee’s death while reemployed, the benefit, if any, payable shall
depend on whether the settlement option in effect for the Employee prior to his
reemployment provided for a continuing payment upon the Employee’s death and
whether the recipient of such payment survives the Employee.  The amount of the
payment, if any, shall be the amount which would have been due to the contingent
annuitant had the Employee retired on the day immediately preceding the date of
his death, immediately commenced to receive his pension and then died.

 

 

 

 

 

 

 

 

(2)

With respect to an Employee described in subparagraph (ii)(2) above, if such
individual dies while reemployed, a Spouse’s Benefit will be paid with respect
to such Employee under the provisions of Article V unless the Employee has
waived the Spouse’s Benefit pursuant to Article V.  Such Spouse’s Benefit shall
be computed with respect to that part of the individual’s Basic Pension accrued
to the date of his death while reemployed which is in excess of the Basic
Pension he had earned to the date of his first termination of employment.

 

 

 

 

 

 

 

(v)

An Employee may request, and the Company in a reasonable amount of time will
render, a determination of whether any specific contemplated reemployment or
continued employment beyond Normal Retirement Date with the Company will result
in a suspension of benefits.  Such request shall be processed in accordance with
the usual Plan claims procedure.

12

--------------------------------------------------------------------------------




 

(b)

(i)

No payment shall be withheld unless the Plan Administrator notifies the Employee
by personal delivery or first class mail during the first calendar month or
payroll period in which the Plan withholds payments that his or her benefits are
suspended.  Such notification shall contain a description of the specific
reasons why benefit payments are being suspended, a description of this
provision relating to the suspension of payments, a copy of such provision, and
a statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203.3 of the Code of Federal Regulations.  In addition,
the notice shall inform the Employee of the Plan’s procedures for affording a
review of the suspension of benefits.  Requests for such review shall be
considered in accordance with the Plan’s claims procedure.

 

 

 

 

 

 

(ii)

The notification described in the preceding subparagraph shall also be provided
in the case of an Employee who continues in employment beyond Normal Retirement
date.

 

 

 

 

 

 

(c)

If any individual is reemployed following receipt of a lump sum distribution
under this Plan, the Basic Pension payable to such person shall be calculated
based upon the Benefit Rate in effect at the time of his termination of
reemployment and his number of years of initial Credited Service and his years
of Credited Service during his reemployment; provided, however, that such Basic
Pension shall be reduced by the Actuarial Equivalent of the lump sum amount
previously paid to him.

 

 

 

 

2.05

Required Distributions.

 

 

 

 

(a)

Payment of benefits shall commence to an Employee no later than April 1
following the calendar year in which he attains age 70½ even if he remains in
the employ of the Company.  The Basic Pension payable to such an individual in
the year in which benefits commence shall be equal to such individual’s Accrued
Pension on the date benefits commence.  The Basic Pension payable to such person
in each subsequent year shall be equal to the Accrued Pension of such person on
the last day of the prior year reduced (but not reduced below the amount of
Basic Pension on the date payments initially commence) by the Actuarial
Equivalent value of total payments made to the individual under the Plan by the
close of that prior year.

 

 

 

 

(b)

In the case of an Employee who attains age 70½ prior to January 1, 1988,
paragraph (a) above shall apply only if such Employee was a more than 5% owner
of the Company, as defined in Internal Revenue Code Section 416(i)(1)(B), during
the five year period ending with the calendar year in which the Employee
attained age 70½.  If the Employee becomes a more than 5% owner during any
subsequent year, payment of benefits shall commence no later than April 1 of the
calendar year following the calendar year in which the Employee becomes a more
than 5% owner.  An individual who attains age 70½ in 1988 shall be treated as
though he attained age 70½ in 1989.

13

--------------------------------------------------------------------------------




 

(c)

Paragraph (a) shall not be applicable to an Employee who turns age 70½ in
calendar year 2003 or later and who is not a more than 5% owner of the Employer
as defined in Internal Revenue Code Section 416(i)(1)(B).  Pension benefits to
an Employee described in the preceding sentence shall commence on the Late
Retirement Date, i.e., the first day of the month coincident with or next
following retirement.  Notwithstanding Section 2.01, the Basic Pension of such
an Employee shall not be less than the Employee’s Accrued Pension on April 1
following the calendar year the Employee attained age 70½ increased annually (as
described in Proposed IRS Regulation Section 1.411(b)-2(b)(4)(iii) for plans
which do not suspend benefits) until the Late Retirement Date by the greater of
(i) the Actuarial Equivalent of the Basic Pension that the Employee would have
received had the pension commenced on April 1 following the calendar year in
which the Employee attained age 70½, plus the Actuarial Equivalent of any
additional accrued benefits arising after that date, reduced by the Actuarial
Equivalent value of any distributions to the Employee made after that date, or
(ii) the additional accrued benefits arising because of the Employee’s continued
service.

 

 

 

 

2.06

Special Requirements.

 

 

 

 

(a)

All distributions will be made in accordance with the rules of Internal Revenue
Code Section 401(a)(9) and regulations thereunder, including rules of IRS
Regulation Section 1.401(a)(9)-2.  The rules of Internal Revenue Code
Section 401(a)(9) and regulations thereunder shall override any distribution
options described in this Plan to the extent that those options could be
considered to be inconsistent with the requirements of Code Section 401(a)(9)
and regulations thereunder.  The rules set forth in the Plan regarding time of
commencement of distribution and method of distribution shall be in lieu of the
default provisions in IRS Regulation Sections 1.401(a)-1, 1.401(a)(9)-1 and
1.401(a)(9)-2.  For purposes of determining compliance with Code
Section 401(a)(9), life expectancies shall not be recalculated.

 

 

 

 

(b)

Paragraph (a) above shall not apply with respect to distributions made for
calendar years beginning on or after January 1, 2002.  With respect to
distributions under the Plan made for calendar years beginning on or after
January 1, 2002, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Internal Revenue Code in accordance with the
regulations under Section 401(a)(9) that were proposed on January 17, 2001,
notwithstanding any provision of the Plan to the contrary.  This paragraph (b)
shall continue in effect until the end of the last calendar year beginning
before the effective date of final regulations under Section 401(a)(9) or such
other date as may be specified in guidance published by the Internal Revenue
Service.

14

--------------------------------------------------------------------------------




 

2.07

Impact of Amendments on Prior Retired or Terminated Employees.

 

 

 

          It is recognized that this Plan has been amended and will continue to
be amended from time to time.  Unless otherwise specifically stated in the
amendment to the contrary, no amendment to this Plan shall have any
applicability to persons who retired or otherwise terminated employment prior to
the effective date of such amendment.  The benefits of such persons shall be
governed by the provisions of the Plan as in effect at the time of their
retirement or earlier termination of employment.

15

--------------------------------------------------------------------------------




ARTICLE III

DISABILITY BENEFIT

 

3.01

Eligibility and Payment.

 

 

 

 

          Any Employee who incurs a Disability after attaining age 50 and who
has completed at least 15 years of Credited Service, or who at any age has
completed 25 years of Credited Service, if the benefits provided under any
accident and health plan maintained by the Company have ended, shall be entitled
to receive a Basic Pension which shall be equal to his Accrued Pension on his
Disability Retirement Date.

 

 

 

 

 

3.02

Duration of Payment.

 

 

 

 

 

(a)

(i)

An Employee entitled to a Disability Pension shall not have incurred a benefit
commencement date within the meaning of Section 2.03 until Normal Retirement
Date. Nevertheless, on such Employee’s Disability Retirement Date his Disability
Pension shall commence in such form as the Employee elects in accordance with
the procedures set forth in Section 2.03 while treating the Disability
Retirement Date as the benefit commencement date for this purpose.

 

 

 

 

 

 

(ii)

A Disability Pension shall be payable only during continuous “Disability” as the
term is defined in Section 1.10.  The Disability Pensioner may be required by
the Plan Administrator to submit to a medical examination by a physician
appointed by the Plan Administrator to determine whether or not the Disability
exists or has continued, but not more often than once every six months.  If,
after Disability Pension payments have begun, it is found that the Pensioner is
no longer totally and permanently disabled, the Pensioner’s Disability Pension
shall cease and he shall be entitled to return to such employment as his
seniority status would entitle him to if he were returning from sick leave.  In
the event a request is made for a medical examination of a Disability Pensioner
as herein provided and the request is refused, such refusal of itself shall be
cause for discontinuance of any pension payments at least until the Pensioner
submits to examination.  Once a Disability Pensioner reaches his Normal
Retirement Date, the Disability Pension shall be continued, as provided in (b)
below, even if his Disability should cease to exist after that date.

 

 

 

 

 

 

(iii)

In the event of the death prior to his Normal Retirement Date of an Employee who
had been receiving a Disability Pension, if such Employee was married at the
time of his death and if the Employee was receiving a Disability Pension in a
form other than a Joint and Survivor Pension for the benefit of himself and the
spouse to whom he is married on his date of death, then the Disability Pension
shall be discontinued, no continuing annuity shall be payable to the Employee’s
spouse or any other person with respect to such Disability Pension, but instead
the surviving spouse to whom the Employee was married at the time of his death
shall be entitled to the Automatic Survivor Income Benefit described in
Section 6.01.  Such benefit shall commence at the time elected by such surviving
spouse in accordance with the requirements of Section 6.01 and shall be
calculated with respect to the Employee’s Benefit Service and Benefit Rate in
effect on his Disability Retirement Date.

16

--------------------------------------------------------------------------------




 

 

(iv)

In the event of the death prior to his Normal Retirement Date of an Employee who
had been receiving a Disability Pension, if such Employee was married at the
time of his death, and if the Employee was receiving a Disability Pension in the
form of the Joint and Survivor Pension for the benefit of himself and the spouse
to whom he was married at the time of his death, then such individual’s
surviving spouse shall elect whether to receive the Automatic Survivor Income
Benefit described in the preceding subparagraph or, instead, to receive the
survivor portion of the Joint and Survivor Pension which the Employee had been
receiving since Disability Retirement Date with such survivor portion to
commence effective as of the first of the month coincident with the next
following the Employee’s death.

 

 

 

 

 

(b)

The Employee’s attainment of his Normal Retirement Date shall be considered his
benefit commencement date under Section 2.03.  Payment of his continuing
Disability Pension from and after Normal Retirement Date shall be made in the
manner specified in Section 2.03 based on his Accrued Pension at his Disability
Retirement Date.  No other pension shall be payable to or with respect to the
Employee under this Plan.

 

 

 

 

 

(c)

The pension payable hereunder to a disabled Employee whose Disability is
considered to have ended prior to his reaching his Normal Retirement Date shall
be handled as follows:

 

 

 

 

 

 

(i)

If such Employee’s Disability ceases prior to his reaching age 65 but he is not
reemployed by the Company or an Affiliated Employer, then upon such cessation,
the Employee will be entitled to a pension determined in accordance with
Section 2.02 or Section 4.01, whichever is applicable, such Pension to be equal
to that to which he would have been entitled to thereunder upon termination of
his service on his Disability Retirement Date based upon the provisions of the
Plan, his age and Credited and Vested Service he had accrued, all determined as
of his Disability Retirement Date.

 

 

 

 

 

 

(ii)

If such Employee’s Disability ceases prior to his reaching age 65 and he is
thereupon reemployed by the Company or an Affiliated Employer, the Disability
Pension Benefit payable to him shall cease and his prior Credited Service and
Vested Service shall be determined under Sections 1.09 and 1.24 hereof.

17

--------------------------------------------------------------------------------




ARTICLE IV

SEVERANCE BENEFITS

 

4.01

Deferred Vested Pension.

 

 

 

          An Employee shall be entitled to a Deferred Vested Pension if his
employment with the Company and all Affiliated Employers is terminated (other
than by death) and he has completed at least 5 years of Vesting Service before
he has become entitled to any pension under Articles II and III hereof.  The
amount of his Deferred Vested Pension shall be his Accrued Pension as of his
Deferred Vested Retirement Date and its payment shall be governed by the
provisions of Sections 4.02 and 4.03.

 

 

 

 

4.02

Required Procedures.

 

 

 

 

(a)

Notification.  At the time of the termination of an Employee entitled to a
Deferred Vested Pension, the Plan Administrator shall inform him of his right
thereto, the necessity of applying for such Pension when it becomes payable, and
the time and procedure for making such application.

 

 

 

 

(b)

Application and Payment.  By filing a written application no earlier than
90 days before his Normal Retirement Date, a former Employee may receive his
Deferred Vested Pension beginning on his Normal Retirement Date.  An Employee
who has completed 15 years of Credited Service prior to his Deferred Vested
Retirement Date may elect to receive his Deferred Vested Pension commencing on
the first of any month after his 62nd birthday.  In such event, he shall be
eligible to receive an immediate benefit in the following reduced amount:

 

 

 

 

 

Age 62 receipt - 80% of the Deferred Vested Pension which would have been
payable Normal Retirement Date.

 

 

 

 

 

Age 63 receipt - 86.7% of the Deferred Vested Pension which would have been
payable at Normal Retirement Date.

 

 

 

 

 

Age 64 receipt - 93.3% of the Deferred Vested Pension which would have been
Payable at Normal Retirement Date.

 

 

 

 

 

Payment of the Deferred Vested Pension shall be made in the manner specified
under Section 2.03 commencing on his Normal Retirement Date or such earlier date
as he shall elect. In the circumstance in which a former Employee files a
written application after his Normal Retirement Date, he shall be entitled to
receive a benefit on his Annuity Starting Date which is an amount equal to the
Actuarial Equivalent value of his Normal Accrued Pension as defined in Section
1.02.

18

--------------------------------------------------------------------------------




 

4.03

Election of Former Vesting Provisions.

 

 

 

          In the event the eligibility requirements of this Plan for a Deferred
Vested Pension are hereafter directly or indirectly amended or such requirements
of any preceding Plan have been amended by adoption of this amendment and
restatement, any Employee covered under the Plan on the day prior to the
effective date of such amendment who has completed at least three (3) Years of
Vesting Service may elect to have his eligibility for a Deferred Vested Pension
determined without regard to such amendment by notifying the Plan Administrator
in writing during the election period as hereafter defined.  The election period
shall begin on the date such amendment is adopted and shall end no earlier than
the latest of the following dates:

 

 

 

 

(a)

The date which is 60 days after the date the amendment is adopted;

 

 

 

 

(b)

The date which is 60 days after the day the Plan amendment becomes effective; or

 

 

 

 

(c)

The date which is 60 days after the day the Employee is issued written notice of
the amendment by the Company or Plan Administrator.  Such election shall be
available only to an individual who is an Employee at the time such election is
made and such election shall be irrevocable.

 

 

 

4.04

Nonforfeitable Upon Attainment of Age 65.

 

 

 

          Notwithstanding any other provision hereof, an Employee who attains
the later of his 65th birthday or the 5th anniversary of the date upon which he
first became an Employee shall at such time have a fully vested and
nonforfeitable interest in his benefit hereunder.  The amount and time of
payment of such benefit shall be determined as elsewhere provided herein.

19

--------------------------------------------------------------------------------




ARTICLE V

DEATH BENEFITS

 

5.01

Before Benefits Commence.

 

 

 

 

(a)

If any Employee who has at least 5 years of Vesting Service or any former
Employee who terminated after August 22, 1984 and who was entitled to a Deferred
Vested Pension under the terms of the Plan at the time of his termination of
employment dies before his benefit commencement date (as defined in
Section 2.03) then his surviving spouse, if any, shall be entitled to a monthly
benefit for life (the “Spouse’s Benefit”).

 

 

 

 

(b)

The monthly amount of the benefit under this Section 5.01 payable to the
surviving spouse shall be an amount equal to what such spouse would have
received under the survivor portion of the Joint and Survivor Pension which
would have been payable to the Employee or former Employee if he had commenced
to receive a Joint and Survivor Pension on the date payments commence under
whichever is applicable of Section 2.01, 2.02 or 4.01 under paragraph (c) below
(based on his Credited Service through, and Benefit Rate in effect on, his date
of death or earlier termination of employment) and died on that date, reduced by
the Reduction Factor specified below in order to take into account the cost of
the Spouse’s Benefit for each year the Spouse’s Benefit was in effect, and died
on the day after such date.

 

 

 

 

 

The Spouse’s Benefit cost Reduction Factor shall initially be:


Age of Employee
While Coverage is in Effect

 

Reduction of Employee’s or Spouse’s
Benefit for Each Year in Which
Spouse’s Benefit Coverage is in Effect

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Under 45

 

.1%

45-54

 

.3%

55 and over

 

.5%


 

(c)

Provided that the surviving spouse survives to such commencement date, payment
of the Spouse’s Benefit will commence on the later of (a) with the consent of
the surviving spouse the first day of the month following the Employee’s or
former Employee’s date of death, (b) with the consent of the surviving spouse
and if the Employee had completed 15 years of Credited Service the first day of
any month coincident with or following the date the Employee or former Employee
would have attained age 62 or (c) Normal Retirement Date.  Notwithstanding the
above, if applicable, with the consent of the surviving spouse the Spouse’s
Benefit shall commence on the first day of the month coincident with or next
following the date on which the Employee or former Employee would have attained
his Disability Retirement Date, if earlier than the above.

20

--------------------------------------------------------------------------------




 

(d)

Upon the Employee’s benefit commencement date under Section 2.03, his benefit
will be reduced by the Reduction Factor described in paragraph (b) in order to
take into account the cost of the Spouse’s Benefit for each year it was in
effect.  An Employee may waive the Spouse’s Benefit as provided in paragraph (f)
below; however, his benefit upon retirement will still be reduced to cover the
cost of the Spouse’s Benefit for the period during which it was not waived.

 

 

 

 

 

(e)

At any time during the applicable election period, an Employee may waive the
Spouse’s Benefit in a written instrument if his spouse consents to his waiver
(in a written instrument acknowledging the effect of such waiver, witnessed by a
plan representative or notary public).  The “applicable election period” for
purposes of this Section shall be the period which begins on the first day of
the Plan Year in which the Employee attains age 35 or during which he terminates
employment, if earlier and ends on the date of the Employee’s death (or such
other period as may be required by applicable governmental regulations).  An
Employee may revoke any waiver of the Spouse’s Benefit and make a new waiver
with his spouse’s consent at any time during the applicable election period as
specified above.

 

 

 

 

 

(f)

During the applicable notice period, the Plan Administrator shall furnish to the
Employee a written notification of the terms and conditions of the Spouse’s
Benefit, the availability and effect of any election under this Section to waive
the Spouse’s Benefit, the necessity of the Employee’s spouse’s consent to such a
waiver for it to be valid, and the Employee’s right to revoke any such election
along with the effect of such revocation.

 

 

 

 

 

 

The “applicable notice period” means, with respect to an Employee, whichever of
the following period ends last:

 

 

 

 

 

 

(i)

The period beginning with the first day of the Plan Year in which the Employee
attains age 32 and ending with the close of the Plan Year preceding the Plan
Year in which the Employee attains age 35;

 

 

 

 

 

 

(ii)

A reasonable period of time after the individual becomes an Employee;

 

 

 

 

 

 

(iii)

A reasonable period of time after the survivor benefit provisions of Internal
Revenue Code Section 401(a)(11) become applicable to the Participant; or

 

 

 

 

 

 

(iv)

A reasonable period of time after separation from service in the case of an
Employee who separates from service before age 35.

 

 

 

 

 

(g)

Notwithstanding any other provision hereof to the contrary, as to an Employee
who terminated with 10 years of Vesting Service after December 31, 1985 and
before August 23, 1984, who dies before commencing to receive benefits, the
terms of Section 5.01 shall be applicable to such Employee and a Spouse’s
Benefit shall be payable to his spouse only if he elects to have Section 5.01
made applicable to him pursuant to the requirements of Section 303(e)(2) and (3)
of the Retirement Equity Act of 1984 (and regulations thereunder).

21

--------------------------------------------------------------------------------




 

5.02

After Benefit Commencement Date.

 

 

 

          No benefits shall be payable under Section 5.01 if an Employee’s
benefit commencement date (as defined in Section 2.03) has occurred prior to his
death.  In such case, the form, payee and amount of benefit payable, if any,
shall be in accordance with the option applicable to the Employee as a result of
his election or non-election under Section 2.03.

22

--------------------------------------------------------------------------------




ARTICLE VI

TRANSFERS

          In the absence of specific provisions to the contrary, the following
shall be the rules applicable in the case of transfers:

 

(a)

From or to another Defined Benefit Plan of the Company

 

 

 

 

 

 

(i)

If an Employee participating in this Part C is transferred to a position with
the Company which makes him ineligible for continued coverage under this Part C
but he then becomes covered by Part B or another private non-governmental
defined benefit plan (the “Other Plan”) maintained by the Company, upon his
termination of employment eligibility for a pension and the amount of such
pension, if any, shall be determined under the provisions of Part B or the Other
Plan based upon his total Credited Service (i.e., his Credited Service under
this Part C plus his Credited Service under Part B or the Other Plan) with the
Company.  His pension, if any, shall be paid as follows: From Part B or the
Other Plan, the Employee will receive the pension payable under Part B or the
Other Plan based on his total Credited Service (Credited Service under this Part
C plus Credited Service under Part B or such Other Plan) with the Company
reduced by his Accrued Pension hereunder at the time of his transfer.  From this
Plan, he shall receive an amount equal to his Accrued Pension hereunder at the
time of his transfer.

 

 

 

 

 

 

(ii)

If an Employee is transferred from another group of employees who are ineligible
for coverage under this Part C but who are covered under Part B or the Other
Plan so that the Employee becomes eligible for coverage under this Part C, upon
his termination of employment eligibility for a pension and the amount of such
pension, if any, shall be determined under the provisions of this Part C based
upon his total Credited Service (i.e., his Credited Service under this Part C
plus his Credited Service under Part B or the Other Plan) with the Company.  His
pension, if any, shall be paid as follows: From this Part C the Employee will
receive the pension payable under this Part C based upon his total Credited
Service with the Company reduced by his Accrued Pension under Part B or the
Other Plan at the time of his transfer.  From Part B or the Other Plan he shall
receive an amount equal to his Accrued Pension thereunder at the time of his
transfer.

 

 

 

 

 

 

(iii)

For purposes of determining an Employee’s eligibility for a Deferred Vested
Pension under this Part C or Part B or any Other Plan, his total Vesting Service
as determined under the rules of this Part C with the Company shall be taken
into account.

23

--------------------------------------------------------------------------------




 

(b)

From or to a Defined Contribution Plan of the Company

 

 

 

 

 

 

(i)

If an Employee participating in this Part C is transferred to a position with
the Company which makes him ineligible for continued coverage under this Part C
and in his new position he is either covered under a defined contribution plan
(or not covered by any plan), he shall retain the Accrued Pension which he had
as of the last day of the month in which such transfer occurs.  He shall
continue to be credited with Vesting Service (but not Credited Service) as long
as he remains in the employ of the Company.  Upon termination of employment,
eligibility for a pension hereunder shall be based upon his total Vesting
Service, but the amount of such pension shall be based upon his Accrued Pension
as of the last day of the month in which his transfer occurs.

 

 

 

 

 

 

(ii)

If a person is transferred from a position with the Company in which he is
ineligible for coverage under this Part C (and in which he is either covered
under a defined contribution plan or not covered under any plan) to a position
with the Company in which he is eligible for coverage under this Part C he shall
be credited with Vesting Service (but not Credited Service) under the rules of
this Part C for his prior employment in the ineligible position.

 

 

 

 

 

(c)

Transfer from or to an Affiliated Employer

 

 

 

 

 

 

(i)

If an Employee participating in this Part C is transferred to a position with an
Affiliated Employer which makes him ineligible for continued coverage under this
Part C, he shall retain the Accrued Pension which he had as of the last day of
the month in which such transfer occurs.  He shall continue to be credited with
Vesting Service (but not Credited Service) as long as he remains in the employ
of the Affiliated Employer.  Upon termination of Employment, eligibility for a
pension hereunder shall be based upon his total Vesting Service, but the amount
of such pension shall be based upon his Accrued Pension as of the last day of
the month in which his transfer occurs.

 

 

 

 

 

 

(ii)

If a person is transferred from a position with an Affiliated Employer in which
he is ineligible for coverage under this Part C to a position with the Company
in which he is eligible for coverage under this Part C he shall be credited with
Vesting Service (but not Credited Service) under the rules of this Part C for
his prior employment in the ineligible position.

24

--------------------------------------------------------------------------------




ARTICLE VII

PLAN AMENDMENT

          7.01     Amendment in General.

          So long as the Pension Agreement remains in effect, this Part C shall
not be amended or modified by the Company, except by agreement between the
parties and to such extent as may be proper or permissible under said
Agreement.  Upon the termination of the Pension Agreement, the Company shall
have the right to continue this Part C in effect and to amend or modify this
Part C , except as may otherwise be provided by any subsequent agreement between
the Company and the Union affecting this Part C.

          7.02     Qualification Amendments by the Company.

          The Company may make such amendments, which may be retroactive to the
extent permitted by law, as may be required by the Internal Revenue Service or
by changes in the law from time to time in order to maintain qualification of
the Plan and the Trust Fund under the appropriate provisions of the Internal
Revenue Code or the Employee Retirement Income Security Act of 1974.  Anything
to the contrary notwithstanding, any person who becomes entitled to a benefit
from the Trust Fund shall not be affected by any benefit increases resulting
from a subsequent Plan amendment, unless such amendment specifically provides
otherwise.

25

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL PROVISIONS

          8.01     Minimum Optional Form of Benefit.

          This paragraph relates to a change in actuarial equivalency factors
adopted prior to September 15, 1985 and effective as of January 1, 1984. 
Notwithstanding any provision hereof to the contrary, the pension payable to an
Employee in any form other than the Basic Pension shall be equal to the greater
of (l) the amount of the optional form of pension to which the Employee is
entitled under the terms of the Plan as described herein, including the method
and assumptions for computing actuarial equivalencies, or (2)(a) in the case of
an Employee terminated on or prior to August 31, 1985 the amount of optional
form of pension to which the Employee would have been entitled under the
optional form of payment in question on the date of termination of employment or
(b) in the case of an Employee who terminates after August 31, 1985 the amount
of optional form of pension to which the Employee would have been entitled had
the Employee terminated on August 31, 1985 and selected the optional form of
payment in question, determined for both clauses (a) and (b) under the terms of
the Plan as in effect on December 31, 1983 (including the method and assumptions
for computing actuarial equivalencies as in effect as of December 31, 1983).

          8.02     Small Amounts.

          If the Actuarial Equivalent lump sum value of an Employee’s Pension
under Section 2.01, 2.02 or 4.01, whichever is applicable, is at the time of his
termination of employment (and remains on the date of distribution less than
$3,500 ($5,000 after 1997) or such other amount as may be specified from time to
time under the Internal Revenue Code and regulations thereunder), such lump sum
value shall be paid to the Employee as soon as practicable following his
termination of employment in lieu of the monthly Pension otherwise payable under
the Plan.  If the Employee’s benefit commencement date, as defined in Section
2.03, shall already have occurred, lump sum payment shall be made only if the
Employee so elects and, if he is married, the Employee’s spouse has consented to
such election in accordance with Section 3.04.  This Section is effective
January 1, 1995.  Persons who terminated before January 1, 1995 shall be subject
to this Section and shall receive the distributions called for by this Section
as soon as practicable after January 1, 1995.

          8.03     Retirement During Authorized Absence.

          An Employee who has been granted an authorized leave of absence by the
Company and who otherwise is eligible to retire and receive a pension may do so
without returning to active employment with the Company.

26

--------------------------------------------------------------------------------